Case:20-01947-jwb Doc #:446-3 Filed: 03/05/2021 Page 1 of 26

EXHIBIT C
Case:20-01947-jwb Doc #:446-3 Filed: 03/05/2021 Page 2 of 26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00°Z60‘rS$ 9°LET WLOL
OS'L7ZS 0 suryioday eend
0S'S00‘TS TE ayeysy jeay zend
00°6T8S ST SIOUPIsD oed

YUM sudlesUNWIWWOD

pue sguljoay]
00°S8T‘ZS SE sia}e| pieog 8c"

pue adueusaAOD a}es0ds07
00'6ET‘6S 9°EZ sy9eJU0D/saseay G7

jo uoidafay 7g uoldwnssy
OS'SLL‘7S T9 SIOUPIID JO Suljyoayy 61d
00°@8TS v0 voles] 8D
0S°88S‘r$ aL suoieaddy OTN

quawAojdwy/ae4
00°PZL‘SZ$ TOL uolzes}SIUILUpY ased €Tg
00°”zZ9S TT suoljejadQ ssauisng ZIN4
00°CLL'9S GT uoljsodsiq Jassy TINd
pajlig je30L) SanopY jeOL sel aseud apo) eseud

apo) aseud Aq je}0L
00°Z60‘bS$ 9°LET SIVLOL
00°00€‘TS S ayeysy jeay] = a3e1I90Ssv/00°097S espuexaly ‘SpOoM
OO'TTT‘O¢S Zby diy Jaued|00°SSS yyoqesi|y ‘uazy UO,
0S°69TS €0 juawAojdwi3z/sogeq) jasunod ‘4$}/00°S9S$ ojozzeyed
00°LV6‘SS ETE diy} — |edayesed|O0'O6TS yaues ‘DSWapOyIN
00'8ES am) Ayiadoid jenqoayjaquj] =—- ed ajeseg|00'O6TS Aysaquury ‘Suljqain
00'rrz$ v0 Ayadoig jenya})2}u| Jauyed|00'0T9$ HoOdIs ‘19]|2
OS'SESS 60 diy Jaued|00°S6SS uaydays ‘mold
00°ZE6‘Z7S v'0s diy Jaued|0o'ssvs auuezoy ‘equNId
00°SSS TO Xe] Jauyed|00'0SSS ueas ‘005
00°092‘ZS 8T ajesodsop Jauued|00'SZSS uas07 ‘SI|NApUuY
pajiig e301 SINOH [LOL quawyedag ap 737ey :SJeUuOISSajOld
Jadaayauy Aq je10L

 

 

“AYVINIAINS 334 AINE

 
03/05/2021 Page 3 of 26

20-01947-jwo Doc #:446-3 Filed:

Case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(9°0) sanss! xe} pue Sueay Tye SuipseSas saouasiajuod pue sjiewy] ssojipas) Jo Sujaayy 61g] 00'SSPS 90 00'ELZS W auuezoy ‘e3UNID|0Z0Z/L/L
(0°Z) Sajnpayss uo y40M anulquod ‘(7°9) WUN aSeso}s NW Sulpsesas uolesjsiuilpy ased €Ta] 0O'SS7S € 00'S9E‘TS W auuezoy ‘eqUuNIDN]0ZO7/Z/Z
sjlewe ‘(g"Q) sased |je ul Sajnpayas BulpseBas saduasajuod pue sjiewa snosawnN
suolsiaoid ajejsy yeay ZENG} 00'097S TO 00'97$ W espuexaly ‘spoom}0z0z/Z/Z
asea] JUBAGIAJ JapPUN Sad!}0U peuinbas Sujpsesas Uaz7!9 UO “SJ YUM adUasa}U0D
SeiNPEyIs UO WOM] —_UOHesYsIUILUpY ase} ETNA} OO'06TS € 00°0ZS$ “W Jauer ‘PswapoyxIN|OZOZ/Z/Z
(Z'0) juawaaidy aseyoing Soe pseog pue 878] OO'SZSS ee 0S°268'TS uaso7 ‘synspuy}0707/Z/L
yess YUM payelsosse sanss} uado Sulpsesas aduapucdsasiod dn-moj{oj (Z°9) sJUaUUWOI] BdUeUJZAOD ajesodsJoD
apiaoid ‘(6°Z) aanodadssad ajesodi0d wo JUaWeaISY aseyoing Jessy pasodoid Mainay
(Z'0) aseaj ajiasino] yo uoldafes Suipsesai spesuop/sasea) Sta] 00°SS7S £0 Os’sTEs W yjagesify ‘uaz}13 UOA}OZOZ/9/Z
[Jasoy pue seonq “sussay\ yum aduapuodsa.sod ‘(¢°Q) awes BuIpsesas AdusJO ye psojpue| jo uolpalay
yum aduapuodsaisos pue JuawpudWwe asea; Bulsue] Jseyz 0} aBueys pesodoid mainay|” 7g uolWduNnssy .
(TO) sajnpayps SuipseBai suayjas “sy 0} BUapUOdsaisO9] ~—- UONevYsIUIWIPY aseD €TNa] OO'SS~S €7 0S'9P0‘TS W 4iagesi}y ‘Uazia UOAIOZ0Z/9/Z
(ZT) sajnpayos Suipsesas equnid ‘sy YIM aduasajuoo auoydaya} ‘(0'T) awes
JO} papaau uoNeWJOjul pue sajnpayds Suipuesas yaaID YOOY YUM adUaJajU0d aUOYdaja]
(€°0) uoOW saunpasod Bulppig Bulpsegai seanq “sj YM adUaIajuOd aUOYda|ay ‘(T"0) uonisodsig jassy TINA] 00'SS~S 60 0s'60r$ W yyagesi}y ‘uezu13 UOA|OZ0Z/9/Z
uoljOW sainpadoid Bulppig J0J ayep Suleay 0} 10 Pad pandas pue JIN ay} Jo JUasUOD
sulpsedas Seon] “J yim aduapuodsaisod ‘(¢"Q) aes 0} SUOISIAas pasodoud Sulpsedsas
[]2S0y “JW YM aduapuodsaio2 pue UolOW Sainpasoid BuIppig asined pue MalAay
(ZT) awes} uoNnersiuiwmpy ased €TNG! OO'SSPs €7 OS'9v0'TS W auuezoy ‘eUuNID10707/9/2
UO 440M <(T°T) Sajnpayars AdjdnsyUeW Bulpsesai sjlewa snosawunu pue |jed aduasajuoD
(7'Q) ‘238 ‘sanssi xei/ydvy Sulpaesai sjiew3 uontsodsiq jessy TING] OO'SStS v0 00°78TS W auuezoy ‘e3UNID|0Z07/9/Z
(8°T) sjlewia s,uaz1g UO, “sw YUM aye}sq jeoy Zena] 00'097S c 00'0zS$ W eipuexaly ‘spoom|070Z/9/L
a2uepsooze U! Sasea| MaIAad ‘(Z7'0) SI[NIPUly “VA pue UAaZ}IZ UOA “Sj WO sjleWa Mainay
SJOPJO PaUsis Suipuesas adivsas jo syoosd asedaig uolejjsiuiwupy asep €TNG] OO'O6TS s0 00°S6S ‘WN yauer ‘sWapOyxIN|OZO0Z/9/Z
(1°0) Aoqdnsyueg Jo yo ajes 404 Saxe} Jaysues] aJeYSa jed1 UETIYIIW [eluajod Suipsedas azejsq [eay ZENG] 00'SZSS 70 00°STTS uasoy ‘syinapuy10Z07/9/L
a2uapuodsados ‘{['Q) a|jiIASINO] BUIAJOAU! Sua}}eW asSauU} Suipsesas svuapuodsaiso7
(€'0) awes Bulpsegas sjrewa pue uoljow sainpasoid ayes MalAay uonisodsig jassy TING] OO'SSPS €0 OS'9ETS W auuezoy ‘e3UNID|0Z0Z/S/Z
(9°0) Sajnpayss SuipseSas saduasiajuod pue sjiewy uoljesjsiullipy ase) €Tyg] O0'SStS 9:0 00°€Z7$ W auuezoy ‘ejUuNID/070Z/S/Z
uoljow sainpasod Bulppig Sulpsegas |jasoy “4 YIM aoUapuodsalOD uoisodsiq jassy OTA] OO'SStS TO os'sts W U3egesi]3 ‘u9z}19 UOA|OZ0Z/S/Z
sajnpayps Suipsesau slew uolje4jsiulupy eed ETN] 0O'SS”S s0 0S'L£77$ W auuezoy ‘e1UNID1070Z/p/Z
(p'0) awes ZuipseSas seonq “ay YUM aduapuodsaiso2 syeuju0D/saseay Szya] OO'SSrS 80 00'V9ES W Ujagesi|3 ‘uazy UOA|OZ0Z/Z/Z
pue juawaaigze puojpue] AyD sesuey asinad ‘(7'9) BwWes Suipsesas SUOISIADL Jo uolafay
pue Juawaaze psojpue; Bulsueq ysej Buipsesas jazpaN “4\A) YUM BUapuodsas0D 2g uoldunssy
(Z°0) UoNeWoju! Bully Suipsesas SioYpasd YUM SaduasajUod ‘(Z°T) uoles}siuilupy ase) €Tya] OO'SSbS 6T 0S'v98S W auuezoy ‘eUNID10Z07/Z/L
sajnpayas sulpiegai pasinbas uolewsojul Sulpsesas saduajajuod pue sjiewa snoJaWNN
(Z'0) ewes Buipsedas seonq “sy YIM adUapuodsasio2 pue asuad}] JONbI} $39e4]U09/saseay Sctxa] 00'SStS £0 Os'sTEs W yieqesiy ‘uazu3 UOA|O7OZ/T/ZL
eo jeAoy Suipsesad doupseng “JIA YIM aduaJajuos aUOYdatay ‘(¢°9) aes Sulpsesai jo uolpafay
JOZHON “AI YIM a2UasJajU0) aUOYdalaj pue JUBWAaaIZe Psojpue] Buisuey yseq MalAay 9g uoNnduwnssy
SJ@PJO JO S21AJaS PUe SANSs! JO}!pas9 Buipsesas sjiewa pue seduaiajuod snosJaWINN sso} peasy OENa] OO'SSrS vt 00°ZE9S W auuezoy ‘eqUNID10Z0Z/T/Z
UUM suO}ediUNnWWOD
2g SBUILOOy
SANeIEN “diosaq 31 apo) yseL 97ey paiiia | SHId | wy Pella SWweN UdAL ajyeq

 

 

 

JLVG Ad AYVINIAINS AWIL

 
03/05/2021 Page 4 of 26

20-01947-jwo Doc #:446-3 Filed:

Case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(€°0) sasea} syoesuo)/sasea] S79] 0O'SSVS s'0 OS'L27$ W Yragesi{y ‘Uaz13 UOAIOZOZ/6/L
aulysew Adod suipsegas sean] pue {jeAply “sussay) YUM adUapUOdsaiod ‘(7'(Q) sasea| jo uolpalay
auiysew Adod Bulpsega. sadjnas jeloueul4 edvawy}ee1D Wo} adUapUodse110D MalAay 2g uoI}dwinssy
eusodgns aon] ‘1S Wog 1eddoH 0} asuodsas Yesg uoijesiq] 8TNa| 00'SS~S €0 OS'9ETS W yyagesi3 ‘uaziy UOA}OZ0Z/6/L
($'0) uoneaydde uoiuajas uopojsey Suipsesas sean] ‘yy YM aoUapUodsasJO9 suonesjddy 9TNa] O0°SSTS 9T 00°87Z$ W yiegesi|9 ‘Uaz119 UOA}OZOZ/6/Z
‘(T’'T)uonesydde uonuajas uopoyseyy Sulpsesai o183ey “sy YIM adUadajuOD aUOYda|ay quawAojdw3/ea4
(€'0) G ajnpayss UO apnjou! 0} s10j1pas9 40} Yeas ION Mainas uoelsiuiupy ase) ETN] O0'SSt~S 90 O0'EL7$ W Yiagesi}3 ‘uazy!y UOA}OZOZ/6/Z
‘(€°O) saveye jeloueUly Jo JUaWA}e}s pue ajnpauDs UsWaseUeW Ajjieg asiAas pue MalAay
(T°) alep Bueay sainpasoid Buippig Suipseses wea Ajjieg uolsodsiq jassy OTNS] OO'SSPS 60 0s’ 60S W Yiagesi|y ‘uazi19 UOAIOZ0Z/6/2
0} adUapuodsasJOd ‘(T°Q) Ua TOYs 0} UOIJOW UO JapsoO MaiAad ‘(Z7°Q) UOI}OWW saunpadosd
Sulppiq uo Sulseay Bulpsesas saysoy ‘si YM aduasajuod auOUdala} ‘uO!}oW sasnpasoid
SUIPpIg 10) aJep Sulseay UdyOYs 0} UO!}OW asiAal ‘(¢°Q) @Wes BUIpseSai |jasoy
“JW Yum aduapuodsasiod pue uoOW sainpasojd Suippiq payepdn asines pue mainay
SASEd |[e JOJ SajNPayos UO Burysom Buinuljuo} —_ uo!JesysiuiLUpY ase ETNA} OO'O6TS 8 00'0zS‘TS$ “W yeueL ‘PjsWapoyIN|OZ0Z/6/Z
suoneoydde uoiuajas 3d}}!WW0d Sulpsesai seonq “yy 0} BdUapUOdsaI0D suonesjddy 9TNa] OO'SSPS TO os’sts W yiagesi|y ‘uazH3 UOA}OZ0Z/8/Z
quawAojdw3/ae4
(O'T) aa1}0uU UayOYs 0} UOOW Yesp ‘(T'9) UoMOW seinpasoid uonlsodsig Jassy TTNa] OO'SSrs 6T 0S'v98$ W yiagesi|y ‘uaz13 UOA}OZOZ/8/ZL
Sulppiq Sulpsesai |jesoy “AA) YUM a2Uapuodsaod ‘(7°9) UOI}OW sainpesoid Suippig jo
snjejs Sulpsesai 449)9 s,aspnl ym aduasajuoo auoydaja} ‘(T"9) sexe} sajsues} Sulpsesos
Seon] “UW YUM adUapuodsadod ‘(¢°9) UONOW Sainpazosd BuIppiq pue JUuaWaalZe
aseyoind jasse Suipsead sean] “a| pue YISIaH “JIA) YIM adUadajuod auOYdalay
(S’0) awes oy} = uo! ess}UlWpY ase} €TNG] OO'SSPS £0 OS'8TES W Yiagesi}3 ‘uaz13 U0A}0702/8/L
UO!EWOJU! pue sajnpayos Sulpsesas y9aI19 YIOY YUM Bd2UaIaJUOD aUOYdaj—a} ‘(Z7'0) suleye
jeloueuy Jo sjuawayzeys 10} UOIIeSII] JeQdoY Buipuesa jeuipye> ‘sj YM adUapuOodsas0D
sanssi aseay Suipsegsau spew syeujuo)/saseay Szxa] OO'SSPS 0 OO'V9ES W auuezoy ‘eqUNID10707/8/2
jo uoloalay
7g uOIdunssy
SWS UO YOM 0} aNuUIIUOD pue Sajnpayds Sulpseas Saauasajuod pue s|lewWy ETNA] oo'Sssrs TZ 0s'SS6$ W auuezoy ‘e]UNID|0707/8/Z
SSE [Je 10} SAjNPayds UO BuUljIOM BuINUl}UOD uoljesjsiulwpy ase) €Ta] OO'O6TS 9 OO'OrT‘TS “W youer ‘yswapoyxIN|0Z0Z/8/Z
Ayiadoud |euosJad jo saysues) ayy SulpseSad Uaz}Iy UOA “S| YIM UO!}e}NSUOD |eUsJAIU] uolsodsig Jassy TTA] OO'OSSS TO 00'Sss H ueas ‘4009]0702/8/Z
(€'0) aanoadsuad ayesodsod e Wo4 JUaWaAITY aSeYydINg Jassy PasiAas MaIAaY ssayey pseog pue 87g] OO'SZSS £0 OS'ZZTS uas07 ‘SINIPUY10ZOZ/8/Z
BUCUIBAOD 23e10dI05
(€0)} suojesado ssauisng zTNa| 00'SZSS £0 OS'ZZTS 49407 ‘SINAPUW]07Z0Z/8/Z
sjuawaassy Suijesiado Aleipisqns Sulpiegas pjasun ‘si\j 0} pue wos} aauapuodsasi0D
(1-0) JuJejdwiod ajjiAsino7 Suipsesas jeulpsey “WW YUM aouapuodsasso5D uonesiz] STG] OO'SS~S TO os'svs W Yyegesi|3 ‘Uazy UOA}OZOZ/L/L
(v°0) sjJeuolssajosd 9aq{IWWWOd Joy suo!edjdde JuawWAo|dWa MaiAay suonesijddy 9TXG] OO'SSPS v0 00'78TS W yraqesijy ‘UaZHA UOA]OZOZ/Z/Z
quawAojdw3/ae4
$JOIPAJ9 JO Suljaaw SulpseSas Maoq “UI YUM adUaPUOdSa0D| ~—suOjpai Jo Buna 6TNa] OO'SSPS TO os’ S¢$ W ujagesi|3 ‘Uazz1y UOA|OZOZ/L/Z
(ZO) sajnpayos Buipuesas equnig “sy YM adUaJajUuO0d uolesjsiulwpy eases ETNA] OO'SSPS vo 00°Z8TS W yiagesi|9 ‘uazy UOA}OZ07/L/L
‘(Z'0) ewes JOJ papaau uonewJojul pue 9 ajnpayds Bulpsesas auapuodsaisoD
(Z'0) Juawaae aseysind jasse 0} SuOIsiAas Suipsesas seIn7 “Wy YM adUapUodsalJOD uoinisodsig jassy TENG] 00'SStS v0 00°78TS W Yyagesi|9 ‘uaz}y UOA|OZO7/L/L

‘(Z°0) Ayuadoud jeuosiad uo saxej Jajsues} Suipsesas YOO “JW YM BdUapUOdsals0D

 

 

 

 

 

 

 

 

 

 
03/05/2021 Page 5 of 26

20-01947-jwo Doc #:446-3 Filed:

Case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(g°0) awes Bulpuesau sjlewa pue uolow uolqesjsiulmipy ase) €TNd] OO'SS7S LE 0S°8Z2'TS W auuezoy ‘e1UNID|0Z07/ST/L
a3yepseg UO 4J0M ‘(¢°0) SajNpauds Buipsega sjrewa ‘(7°9) sJUaWNIOP MaiAai pue UeSILIOD
Sulpsedad sated pue 33095 YyiM sjlewa pue YdIUJaYD *S YIM adUalajuod ‘(/°Q) aWeSs
Sulpsegas 82Uasajuod pue sanssi Jopuan Buipsesai sated pue sipnoiuoyp) “g ym slew
awes Zulpsesas Jaiyyneyd ‘sj 0} adUapucdsasioo| == suofesado ssauisng ZING} O0'06TS ZO 00'8E$ “y Ajsaquity ‘8uqain|OZOZ/ST/ZL
‘aseqejep ajepdn ‘uonesydde ysewapes} S3Iy¥4 GINDVYD YUM UO!}aUUOD
Ul BJO JABWapel) Pue Uae Saje}S PayU WO. UO!}EII|GQNg JO BD!I}ON MaIAay
ssojueseng asea| Sulpiesas asnoyauoys pue uaz} UOA ‘sas|A| YUM [!eWy sy2eiju0/sasea) Szya] 00'097$ £0 00°8Z$ W espuexaly ‘Spoom|0Z0Z/VT/Z
jo uonpafay
7g uoNndunssy
(€'0) sajnpayps 03 suolsinas} §=—- uolesysiulUpY aseD €Ta} OO'SStS ET os Tess W yragesi}g ‘Uazny UOA|OZOZ/VT/L
Sulpsesas weay Ajjieg y}IM adUaJajUOI aUOYdal—a} ‘(Q'T) Sajnpayas asinas pue MalAay
(€'T) sajnpayos Suipsesai saiqed je yim |je9 aduasa}uod ‘(/°T) uoljesjsiullupy ase) €TNg] OO'SS~S € 00°S9E‘TS W auuezoy ‘eqUNID|0Z0Z/PT/L
awes Sulpiesai sjiewia pue sjuawpuawe ajqissod Sulpsegai sased jje ul sajnpayos malaay
(€°0) ewes Sulpuesai yossaH suonesyddy 9TyG| OO'SSbS £0 OS'9ETS W Yyeqesi|y ‘uaz3 UOA|OZOZ/ET/L
“WW. YUM aduapuodse.so9 pue Japso UOMUa}a1 UOPOseYy 0} SUOISIAa’ pasodoid MalAay quawAo|dw3/ae4
(€°T) sJUawipUaWwe Zulpuedas sajnpayrs jo MaiAal uldag uonesjsiuiupy ase) €TNg} 0O'SSPS eT OS'T6SS W auuezoy ‘eyUNID|OZOZ/ET/L
(€°0) awes Suipsesas YOSsaH “UI YUM BdUapUOcdsa09 syeujuop/saseaq Sze] 00'SSt~sS eT OS'T6SS W yqagesiyy ‘uaz}ty UOA|OZOZ/ET/Z
pue Japso uolUa}as UOPO}se|| 0} SUOISIAas pasodoid MaiAad ‘(¢'9) awes Jo UOlduNsse Jo uonoalay
sulpsedas wea} Ajjieg 0} aduapuodsaoo puke s}oe1}]UOD pue adUapUodsasOd Sqq MaIAas B uoNdunssy
‘(9'0) awes Sulpsesa. jaZUAaN “WWW YUM adUapUOdsaOD puke JUaWaaIZe Psojpue] (s,e]/33S)
asny dwy 0¢ asiaad pue Maina ‘(T°Q) saseaj Aadoud jeas jeuapisas-uou pasidxaun
Sulpseda |[EAp!] ‘4 YM aduapucdsasod ‘(T°O) JUaWaeJZe projpue| syodeauuly
Sulpsedad yossay “JIA 0} BDUaPUOdsSa.Od ‘(7°9) ates SulpseBes dospseyy “J YUM
a@o2uapuodsasiod pue asuadt| Jonbi yeOQ jeAoy 40} Aejs Jo YI] Sulpsesas uoiejndiys maiay
(eT) sjuawpuswe $q9e1U0D/sasea] S71g| OO'SSrS £0 OS'8TEs W auuezoy ‘eIUNIN|OZOZ/ET/L
Sulpsesai sajnpayps jo Maina ul8aq ‘(¢°9) sanss! aseaj sa1doo pue JuawWpuawe asea} Jo uolpafay
Sulpsesad U9Z}19 UOA ‘“S|Aj YIM adUasajUOD ‘(p'Q) SJUdWPUaWe BUIpsieTa pan YUM s[lewy 9g uol}dwnssy
sanss! sajnpayss Bulpsesai sjiew3} — uoljesystulpy aseD ETA] OO'SSPS s'0 OS'L77$ W auuezoy ‘eIUNIDIOZOZ/TT/L
(z'0) Suleay TE Sulpsesas wea Ajyieg] —su0jpasd Jo Sunaay 6Tya] OO'SSPS £0 OS'8TES W yiaqgesi|y ‘UaZzi13 UOAI07Z0Z/0T/Z
0} aduapuodsasod ‘(¢°0) Sueay TE Bulpsesas O1Bseyy “UIA YUM a2UasIajUOD aUOYdalea ||
(S°Q) ewes 0} suOlsiAas pue Sajnpayds BulpseSai ejuNID ‘spj] —- UOI}eUYSIUILUPYy ase> ETN] OO'SSPS ov 00°€60‘7$ W yyagesi}3 ‘uazi3 UOA}OZ0Z/0T/L
YUM Seduasajuod ‘(T"7) JOJQep Yydea JO} Sajnpayds Suipsedas |jeAPIN “A) YUM |dUaIajUuOD
uonow sainpasod Suippig 40} adIAuas yo Jooid asinas pue mainay uonisodsig Jessy TING] OO'SSHS TO os'svs W Yyiaqgesi|y ‘Uaz}H19 UOA}OZOZ/OT/L
(S°0) 4ayddns Suiuoseas Buipsesau pue ym sjiewa ‘(7"7) awes Bulpseda. sjiewa pue uoneJjsiulupy ase) €TNg] OO'SSbS 60 0S°677'7S W auuezoy ‘eqUNId|QOZ0Z/OT/Z
SadUasajJUOD SNOJaWNU PUR Bul|l} JOJ Sased {Je Ul SajNpayos azijeuly pue asiAas ‘MalAdy
(S'y) Sainpayss ajyajdwoD} = uolesjsjulpy ase ETA] OO'O6TS sv 00°ss8$ “W jouer ‘PjswapoxIN|OZOZ/OT/L
(S°0) e4npasoud pig 40} UojowW! puke Japso payipadxa BulpseSai adiAsas Jo yoosd aiedaid uoljsodsiq jessy TENG] O0'O6TS s0 00°S6$ W Jauer ‘PjswapoxIN|OZOZ/OT/L
Jaaouiny syesjuo/saseaq S78] OO'SSPS v0 00°Z8TS$ W auuezoy ‘e1UNId|0707/6/L
YUN a8e0}s SulpseZas pue sanssi aseaj 1a1dod Suipsesas soduasajuod pue syewy JO uolalay
9g uONduNssy
(6°T) sainpayas jo uonajdwos} = uoNejsiulWipy aseD ETN] OO'SStS BE 00°6ZZ'TS W auuezoy “eUNID10707/6/2

UO YOM “(p'Q) JUBWAaSeUeEW Ajjieg Buipsesas yse yy 0} sjiewa ‘(p'9) awes Suipuesas

 

[Je9 auasajuod ‘(["T) Uo!ajdwioo ajnpayss Bulpse3as saduaiajuod pue sjewa snosaWNY

 

 

 

 

 

 

 

 

 
03/05/2021 Page 6 of 26

20-01947-jwo Doc #:446-3 Filed:

Case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“I! YM aduapuodsaod ‘(7°9) UONOW ayes 0} UOIWAlqo a}Iy 01 JON 4104 auljpeap puazxa
0} uoNejndiys Maiaas ‘(7'0) Sueay Tye Buipsesas jazpaN pue “|yeApr] ‘suajjas ‘sussayy
Yum aouapuodsaiod (TQ) suonedydde uoluajas 0} algo 0} aul|peap Bulpsesas

Seony “AIA) YM a.Uapuodsadod {(['9) UONUAjas UOPO}se|) SuIpsesas adUapuodsas0D

 

quawAojdw3/ae4

 

 

 

 

 

(T'0) ajou uontsodsig jassy TTNa] 00'SSS 60 0S°600$ W Yiagesi}y ‘Uaz19 UOALOZOZ/ZT/L
Asossiwoud suajjas Suipse8as aduapuodsasoo (7°) Japso saunpasoid Buippiq papuawe
JO 99130U Yep ‘(9°9) UOIJOW saunpasoisd Suippiq pasodoud azijeuly pue ‘asinas ‘mainay
(g°0) seo0u syoesjU0D/saseay] S7] 00'SS~S eT 00'97S$ W yyagesi|3 ‘uazi13 UOA|OZOZ/ZT/Z
32} Wau! |eUO!ssajoud Ba}]!LUWOD MaiAal ‘(7'0) alues Sulpsesas BdUapuodsas109 jo uoldafay
PUe UONUAajes UOPOJse|| Bulpsedas OBE] “UP YUM adUasajuoo suoUdajal 29g uo|Nduinssy
(TO) sainpayos yuswaseueyy Aj4ieg Bulpsesai siayjas} — ss0UpaiD Jo Bunjaayy| 6TNG] 0O'SSPS rae) 00'T6S W yiagesi|y ‘uaZzyy UOA}OZOZ/ZT/Z
“AW. 0} BDUapUOdsa|sI09 ‘(T°Q) SueaY TpE Suipsesas seonq “a YM adUapUOdsalOD
sainpasoid ajes 0} suo;afqo mainay uolntsodsiq yassy TING] 0O'S6SS s0 0s’ Z6z$ “g uaydars ‘Mol1510Z0Z/LT/L
(p'0) Su! Suipsedas jesauay Aausony ayers eplioj4 ym] = s0Y|PasD Jo BuNaayy 6TN] OO'SSPS 9E o0°sE9‘TsS W auuezoy ‘eUNIDg|OZOZ/LT/L
sjleia ‘(g'Q) syuawindop suajjas pue sodas Sunesado AjyyUOW SuipseBai sjrewa ‘(¢°T)
sduljaaw Tye puaye ‘(6°0) SBuNaaw TE 10} uoNesedad ul sajnpayps MmaiAad Ayalig
sasea Ajpeg jo spsojpuey Suipsegas uazp3 UO, “sW) YM adUaIa}U0D sy9e1]U0D/sasea)] Scag] 00°097S SZ 00°0S9$ W espuexajy ‘spoom|0zZ0Z/9T/L
Jo uolDafay
3 uONdWNssy
(T°0) Juawaje}s jelnueUl) |PUOSJad Sulpsedas suIBSlq uohesjsiulupy ases €TNg] OO'SSPS 70 oo'T6s W Yaqesi|3 ‘UaZ119 UOA]OZOZ/9T/Z
“JIA. 0} BDUapUOdsadIOD <(T'Q) UONOW ajep Jeq SuipueBas aBey “aI YIM adUapUOodsas0D
(v0) ewes $32e4]U0D/saseaq szal 00'Ssrs 60 os’60vS W yragesi|3 ‘U8ZH19 UOA]OZ0Z/9T/Z
Sulpsesad jaZHaN “JW YM auapuodsaloo pue diy Os JO} asea| 0} saSueYyD pasodosd jo uonpafay
S,PJO|PUe] MatAad “(€°O) jelmueUly EXaWYyeEIID YUM Sasea| Jaidoo BSuipsesas uojdy 9B uoNdunssy
“SIN 0} B9UapuOodsaOd ‘(7'C) suo!da[as asea| SulpseBas yIsJaH “AIA) YM BdUapUOdsas0D
(€°0) aoueunsse ajyenbape pue uolow ajes Suipsegas (jasunod puojpue| Joquy UU) Jays uonisodsiq jessy TING] 00'SSbS eT Os'T6SS W Yregesi|y ‘UaZ}13 UOA|OZOZ/9T/Z
“IA YUM a2uasajUu09 auOYdajay ‘(7°9) UONOW ayes Jo JuaWAI~aS JeIJUaJOd puUe yseIaI05
MO}|j-YSed SUIPseZad |JeAP!] pue jaZan ‘seIn7 ‘YsuaH “sussafA] YIM BdUasajuOD auOYdalay
‘(T'Q) UoROW ayes 0} algo 0} UOISUAaXa BUIPJeSas OIBSEW| ‘Ij 0} BdUapUodsasI09
‘(T'0) uonow ayes 0} yalqo 0} aaysnJ{ S/N 404 UOISUa}Xa Bulpsesas seonq “IW
0} aduapuodsas0d ‘([°Q) UO}OW ayes Sulpsesas O1SSeyy “IP\ YUM aduasajuoI auoYdajaL
(T'0) suonnad Suipsesas suayjas “sl 0}] = ssopI|PaiD yo Suaayy 6ENa! OO'SSPS £0 OS'STES W yjagesi|y ‘uaz UOA]OZOZ/9T/Z
aouapuodsa.uod ‘(7'9) sajnpayds pue Sueay Tye Sulpsegsai |feApry “JAI YUM aouasajuod
auoydajay ‘([°O) uoeuoju! Bueay TrE 40} Jsanbas s,Joypasd Suipsesai jaz71aN
“IW Yim aduapuodsasios ‘(T-Q) Sueay TE Suipsesas |jeapry ‘sIA| 0} BdUapUOdsai0o
‘(Z'0) uonow ajes pue Suleay TE Bulpseas sulsBig “JW YIM aduaiajuod auoydajal
‘978 ‘Sid ‘[ned ‘ueLg YUM YOW Suipsesai spew Buroday €€Ng] OO'SSHS s0 OS'L77$ W euuezoy ‘e3UNID|0Z0Z/9T/L
(9'0) uoljessiulwipy ase} ETN] OO'SS7S Se 0S'76S‘TS W auuezoy ‘eUNID/0Z0Z/9T/L
SajNpayds 0} sjuatupuawe Bulpsesai sjiewa snosatunu !(p") awes Suipsedas y!usayD
“§ 0} Jed pue Wield UeZILIOD MaiAas ‘(9°Q) BuNsawW Tye Bulpsegai je aduasajyuod ‘(6 'T)
owes Sulpsegai sjilewa pue sjuawnsop pajejad pue uoljowW ayep seq jo Yeup ajajdwio>
(Z°0) 3uleay Tye Sulpsedai jazan pue “eapry ‘siajjas “sussa|A] YM BDUapUOdSaIIOD} © SJON|PaD Jo Sunday 6TNG] OO'SSPS ZO OO'T6S W yieqesi|z “U8Z19 UOA]OZOZ/ST/Z
(Z'0) Qwes Buipsesas adey “a YM adUapuodsaisod| uolysodsigq jassy TTNg| 0o'SStsS v0 00'78TS W yilegesify ‘uaz}13 UOA|OZOZ/ST/Z
‘(Z'0) UojOW ajes 03 UOIDaIgo ajIJ 0} DDN JO} aUl|peap pua}xa 0} UONEjNdIs MalAay
sanss! JuawAojdwa Suipsesas uazj19 UA “SW YM adUasajuOd auoYdajal suonesiddy 9Tya] OO'SESS vo 0O'8EzS “g uaydays ‘Mo1510702/ST/Z
quawAo|dwi3/ae4
(TO) ewes Suipsesai ade} suoneayddy STNG] 0O'SSPS cO0 OO'T6S W yregesi|3 ‘uaz}3 UOA]0Z02/ST/L

 

 

 
03/05/2021 Page 7 of 26

20-01947-jwo Doc #:446-3 Filed:

Case

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(€°0) awes Sulpsesas aoinsas Jo suoenddy 9TNG] 00'O6TS 30 00°@ST$ ‘W Jouer ‘PjSWaPOxIN|OZOZ/EZ/Z
jooid asedaud ‘(¢°Q) 48a19 yD0Y pue BueIs ‘ys|NYyded ‘(NM JO} sJUaWA9je}s 3a} aja}dwW07 quawAo|dw3/ae4
(€'0) UONeJYsiulLUpY ase) €TNG] OO'06TS TT 00°607S “W Jouer ‘}SWapOyxIN|OZOZ/EZ/Z
Sulppiq SulAosdde sapso SulpseSas adiAsas Jo ayedy1489 asedaud ‘(¢°9) awes Suipsesas
a2lAsas Jo jooud asedaid ‘(¢°0) ep seq Buljjas 40} ad;4}0uU pue UOHJOW ayajdwi0D
SJ2|]9S “AIA 0} SisAjeue apiAoid pue JUaWAasULyU! suoljeiado ssauisng TING} OO'OTIS vo 0O'pr7s HOS “Y “49}]9]0707/E7/L
a|qissod 404 sawed oapin Aq aweu yepdOH jo asn azAjeue pue Yyreasal ‘mainay
saseaj Ayadoud syesjuo/sasea] S@ a] 00'SStS co 00'T6S W yragesi|y ‘U9Z3 UOAIOZOZ/ZZ/L
jea4 Jo uoNIafe, jeNUaIOd Sulpseau |jeapr] pue Yyosuay “sussa YIM adUapUOdsaOD jo uopafay
2g uOndWNssy
(8ZSd pue suojeaddy 9TAG] OO'SSPS TO os’svs W Yregesi|g ‘uazyy UOA}OZOZ/7Z/L
91D YOOY JO} sjUaWA}e}s 9a} Suipsesa |jasoy pue seon] ‘sussajAj YUM adUapuodsasoD quawAojdwy/aa4
(Z'0) 4apso sasnpasold Bulppig asiAas uollsodsig jessy TING] 00'SS~S v0 00'78T$ W yagesi}y ‘uazu3 UOA]OZ07/77/L
‘(Z°Q) 48p40 pasodoid 0} suolsiAas Sulpsesai y49]9 S,adpn! ym aduasajuoo auoydajal
(7°0) sjuawiazeys aaj Sulpsedas suaAy “g YUM sylewal — uolyeaysiulWipy ase) €TNa] OO'SStS 80 00'r9ES W auuezoy “eUNID|0Z0Z/ZZ/Z
pue saduasajuod pue sjlewa ‘(7'Q) uoNowW a}ep eq Bully pue Buizjeuly Suipsesas
(€°0) saseay yo UO!Iafa4 jeWUa}oOd $y9e4}U0D/sasea] SZya] 00'SS~S z 00°0T6S W Uyegesi|y ‘UaZzi13 UOAOZOZ/TZ/Z
dulpsedas aduapuodsasoo ‘(7°9) awes Bulpuesas jaz}aNn pue ‘EAP! ‘YsuaH “Sussaiy jo uoloafay
YUM aduUapUodsadsod ‘(¢"T) sasea| Jala 0} UOIJOW SNqiuWO puOdas BulYeJp anuljuoD 3 uoNdunssy
quawayje}s aaj Sunjesp anuljuoD suoijeayddy 9TNG} OO'SSPS T 00'Sssvs W ylogesiy ‘uazu3 UOA}OZOZ/TZ/L
quawhojdw3/ae4
sasnpasoid uolsodsiq jassy TING] 00'SStS rae) 00'T6S W Yiagesi|y ‘U9Z13 UOAIOZOZ/TZ/L
Sulppiq SulpseSai Japio papuawe Sulpsegai o183e) “JW YM aduasajuoo auoYdajay
sliqiyxa payejas pue uoNow ajep Jeq asiAad pue MalAay uonejsiulupy ase) €Tya| OO'SStS v0 00'78TS W Yyagesi}y ‘uazi19 UOAJOZOZ/TZ/L
(9°09) uonow ajep 4eq BulpseSau sjrewa ‘(p'Q) yolusaUD *S YIM UeBIOD Buipsesai siewa uoljesjsiuipy ase €Tyg| OO'SStS € 00°0T6S W auuezoy ‘ejUNID|070Z/TZ/L
‘(Z°0) sansst aazj1WWWOd Sulpsesas saduasejuod ‘(¢°Q) sjuawpUawe Bulpsesai sjiewy
(6°T) Sanssi ayes Suipsedas saduaiajyuod pue yoeasay uoiisodsig yassy TTNa] OO°SS~S 6T 0S'v98S W auuezoy ‘eJUNID|OZOZ/TZ/L
(670) way me] yor suoljeal|ddy 9TNG| OO'O6TS T 00°06T$ “W Joues ‘PjswapoxIN|OZOZ/TZ/L
Joj Suoijedis1199 asedaid ‘([°9) suoiad JuawAoj;dwa 0} suonsa{qo JO} JayIOp yIaYD quawAojdw4/aa4
uonsanb WIIAI4 pepuedxa Suipsesas WinguaqUlM “S| WO. |l2Wa 0} puayy| suOolzesedo ssauisng ZT] 00°S9SS €0 0S'69T$ “y uanays ‘oj0zze|eq|OZOZ/TZ/L
(v0) awes syesjuop/sasea)] szya] 0O'SsPs vt 00°LE9S W Yyagesi|3 ‘Uaz113 UOA}OZOZ/02/Z
Sulpsesad aduapuodsaso9 pue aduesnsse ayenbape Sulpsedas Jays “IW YIM aduasayuod jo uonafay
auoydaja} ‘(0'T) saseay uleyad yafes 0} UOIJOW sNqiuWO PUuodas Bulyesp ulsag 9g uoNduNnssy
yeayspeaids aaj asinas pue MaiAdy suoieoyddy 9Tya] OO'SSr”S vt 00°ZE9$ W yyaqgesi|y ‘Uaz}13 UOA]OZ0Z/02/Z
quawAo|dwy/ae4
(Z°0) seanpasoid uonlsodsig jessy TENG] OO'SStS 60 os'60v$ W yragesi}y ‘uazy3 UOA}OZOZ/0Z/L
Sulppiq sulpuegai Japso pasodod matiaas ‘(/°0) saanpadoid Sulppig uo Sueay puapy
(TT) uonow ajyep seq Uo JOM puke} ~—-UONeUSIUIWpY ase> ETA] OO'SSPS tt 00'TO0‘TS W auuezoy ‘e1UNID|0Z07/07/Z
sasueyo DDN MalAad pue sjlewa ‘(T"T) sanssi ayes Suipsesas jjeo auasajuod pue sjiewy
MalAIs OF UBZ}F UOA “S| JO} SASER] [Nd syesjuo)/saseay sca] 00°097$ TO 009% W espuexaly ‘spoom}0z0z/0Z/Z
jo uondafay
Bg UONdwNssy
07Z0Z ‘euns 40) sasuadxa pue saaj 10} Jaayspeaids aiedaig suonesijddy 9TNG] OO'O6TS ST 00°S87z$ “W jauer ‘Pswapoyin|OZ07/0Z7/L
quawAojdw3/ae4
(€°0) awes Sulpsedas dospueny “sj YIM adUapUOdsasIOD pue asuaai| JonbI] yeO jeAoY 404 sye1U0)/sasea] Sz] 00°SS~S 90 00'ELz$ W Yraqesiy ‘Uaz19 UOA]OZOZ/ZT/L

uoljejndiys pasinas MaiAad ‘(¢°Q) saseaj JO UONduNsse JOY Jaayspeasds JOJURIeENS Mainay

 

Jo uoldalay
9 uolndunssy

 

 

 

 

 

 

 

 
03/05/2021 Page 8 of 26

20-01947-jwo Doc #:446-3 Filed:

Case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(TQ) uoluazas 8aj3;WLWOD UO SUleaY Bulpuedas wea} Ajqieg YM suonesiddy 9TNa] 00'SSPS LO OS'STES W yyagesiy ‘uaz113 UOA]0Z0Z/8Z/Z
aouapuodsadod ‘(7°Q) sia}}eW UO!UaIas Sulpsesaz sean “Aj 0] aauapuodsas09 (Z'0) quawAojdwy/aa4
quawAojdwa uopojseyj pue Uo!Uajas aayWWOD Bulpsesas O1SBeyy “I YUM 99Uas9}U09
auoydajay ‘(7°0) uoluayzes aaywWWOd BulpseBas aBey “Ip YIM aduasajuOD aUOYdaja|
sasueyo 1431Yys1y 0} seinpeyds puawy| —uoHjesysiUIWpY aseD ETNA] OO'SStS £0 OS'9ETS W auuezoy ‘2qUNID|0Z0Z/8Z/L
(70) susyew JUuswaasse BuNeiado Su!puesai pjasuy “sj 0} pue wiosy aduapuodsai0D ssaq eI pueog pue 87a] OO'SZSS Z0 00°STTS uaso} ‘siynspuy|0Z0Z/8Z/Z
BIUCUIBAOD 9}e10dI07
SAOSIAPY 2919 YOY JO JUaWA}e}s Bd} asIAaY suoljeoyddy STNG} OO'O6TS z0 o0'sEs “W jouer ‘Pjswapoy!N|OZOZ/ZZ/L
quawAo|dwiz/ae4
uolvafgo aaj/sanss! ddd Bulpsesad sjjewy suoesiddy STNG] 00'SStS s0 OS'L27$ W euuezoy ‘e1UNID]0Z0Z/£Z2/L
quawAojdwiz/aa4
SANSSI ddd Suipsesas sjlewy suoleoddy 9TN8] OO'SStS s0 OS'Z77S W auuezoy ‘21UNID|0707/97/Z
quawAojdw3/aa4
(ZO) uonow uoNsafas azieuy ‘(g'9) awWes BUIPsesaI |JeEAPIT “UW YIM SadualajUOD sy2e4]U0D/sasea] S7ya} 00'SStS T 00'Ssst$ W yyegesi|y ‘uaz9 UOA]OZ0Z/7Z/L
auoydayad ‘(€°9) UoNoWw UONDafas SulpseSas Ysa} pue |JeAP!] “JI YM aduapuodsas0D jo uolnalay
9g uol|dwnssy
(O'T) ewes 0} syiqiyxe pue aind pue uoduinsse uolsodsig assy TIN] 00°SStS ve 00°260'TS W Uiagesi|y ‘UaZz19 UOA}OZOZ/v7Z/L
JO ad!}OU azjeUuly “(¢°Q) UOI]INe pue ajes jo ad!}0u azeUL ‘(p'O) awWes SuIpsesas
[]2soy pue jazaN “sussayy YUM aduUasajUOd aUOYda}—a} ‘(¢‘Q) ales SUIpeSa jasoy
pue [eZEN “Sussa|j] YIM B2Uapuodsasjo2 pue Jaayspeasds asnd pue uo!duuNsse MaiAay
(9'0) sanss! 42e]U09 AJ0yNdaxa Bulpsesas seouasajuod pue sjlewy syesjuop/saseaq Szya| 00'SsPs 90 00°ELZ7S W auuezoy ‘21UNID|0707/PZ/Z
jo uonsafay
Bg uoNdunssy
(9°0) sanss! ddd SulpseSas siewy suoiedjddy 9TNa] O0'SStS 90 OO'ELzs W auuezoy ‘e1UNIDd/0Z0Z/pZ/L
quawAojdw3/ae4
(S°0) sanss! payejau ajes Buipsesau sjewa uon!sodsig jassy TTNd} 00'SStS sO OS'2zzs W auuezoy ‘eIUNID|0Z0Z/77Z/Z
(€°0) S}UaWUNDOp YUaSUOD pso|pUe] pue JUaWUBIsse asea] payelsosse MaIAa! 93e4sq |eay ZENG] OO'SZSS $0 0S'287$ uasoy ‘synpuy|0Z07/pZ/L
‘(Z'0) JuatuUIsse asea| Ysiy] BY) Jo YON] Sulpsesa. uaz}y UO, ‘s|\| 0} pue WOd OWSaW\
uolone jo ad1}0u Suipsegas adiAsas jo jooud auedaig ajeqsy jeay ZENG] OO'OETS €0 00°LS$ “WC youef ‘PSWapOyIN|OZ0Z/7Z/L
(€°0) aayvdas yo ayeayises asedaid ‘(¢°9) 19e4]U09/sasea| $19e41}U0/sasea] S78] OO'O6TS 97 00'v6r$ “W youer ‘SWapoOyIN|0ZOZ/PZ/Z
jo uoiduinsse jo a2110u ayajdwod ‘(9°Z) saseaj/sjaesjUOd Jo Jaayspeaids UO YOM Jo uonoalay
7g UOIdWNssy
uolafad Jo JapsO/adjOU/UOI]}OW ZuipseBas ad1Asas Jo yooud asedaig syesjuop/sasea] SZNg] O0'06TS €0 00°2S$ “WN 28UeL ‘DYISWAPOHIN|OZOZ/7Z/L
fo uondafay
BQ uONndUNssy
(70) Juawiaauze psojpuel s,e1]935 syoedquo)/saseay Sz} 00'SStS 6T os 798s W Uyagesi}y ‘Uazi!y UOA}OZOZ/EZ/L
Sulpsedai [aZUAN “4Aj YIM eUapUodsaod ‘(Q°T) sasea| Suljoafas UOHOW snqiuWO Jo uolpalay
puodas asivad ‘(7°0) awes Sulpsesas sean] “| YIM adUapUOdsaiiod ‘(¢'Q) saseay Q uoljdwnssy
Ayiadoud jead jo uoldafas Suipsesas yosuay pue |JEAPIN “SISSa|\) YM aoUepUOdsaisOD
Ss9UIE}@1 BB} IWWOD 0} UOIDaIqo yesq suoieoyddy STNG] OO'SSPS s'0 Os’ 2z@7s W yyaqesi|y ‘uazi19 UOA}OZOZ/E7/L
quawAo|duiy/ae4
sJapsO UOHUaIa1 Pue ‘adIAJas pue Suljly ‘We]> ayep seq Buizieuly SuipseBas sjrewy uolesjsiuiupy ase} €Tya] OO'SSPS TT 0s'00S$ W auuezoy “eUNID|OZ0Z/EZ/L
sasea| JO uolafas Jo adNOU asedaid syeuquo)/sasea} SZ] OO'O6TS T 00'06TS WW jouer ‘bjsWapoyxIN}OZOZ/E7/L

 

Jo uoidalay
2g uoNdunssy

 

 

 

 

 

 

 

 
03/05/2021 Page 9 of 26

20-01947-jwo Doc #:446-3 Filed:

Case

 

 

 

 

 

 

 

 

QLET |00°760'rSS WLOL
(T'o)asea} syesjuo)/sasea] Sea] OO'SStS s0 Os L77s W yiagesi[9 ‘Uaza UOA}OZ0Z/TE/L
aulysew a9! jo UONNDAalas BulpseSas jaZaN Pue ||EAPF] ‘sussay| YUM adUapuodsaiOD jo uonpalay
‘(T°Q) syunowe aind Sulpiedas Wea} YaeID 4D0Y 0} adUaPUOdsaION ‘(¢"Q) 9g uOIdUNssYy
Sasea| 9}£3Sa jedJ Jo uOI}afas Sulpsedas jaZPON Pue |jeApry “SussaW) YM adUapuodsa0D
Sanssi SwJe}) Suipsedas SJOUPI1I OM] YYM SadUaJajUOD sJOUpal) OEE] 00°SSPS v0 00'Z8TS W euuezoy ‘21UNID/0Z0Z/0E/L
YUM SuO!eoIUNWWOD
3 SSuaa\
aoueInsse syesjuo)/sasea] S79] OO'SSPS co 00'T6S W Yregesi|y ‘uazHy UOA|0Z07/0E/L
ajenbape sulpseses (psojpue| 31013aq 40} JasuNOd) s1yDoy “41AJ YUM BdUapUOdsaO> Jo uoldafay
9g UONdwNssy
gS4 JO ualyIalqo mainay suoieajddy 9Ta} 0O'SSPS 7wO0 oo'T6S W auuezoy ‘eUNIDd|0Z07/6Z/L
quawAo|dwy/ae4
(TO) aseaj s,ey235 SuipseBas jazHay UW) YW aduapuodsa.od {(T'Q) $}9e4U0D/saseay] Szyal] 0O'SStS v0 00°78T$ W Yragesi}y ‘Uaz1y UOA}OZOZ/827/L

asea] aulydeW 39! Bulpsedas dospsen “4A YUM adUapUOdsa.od (7°) sasea} Aadoid
jeuosiad sayjo pue aseaj auIy.eW 32! Sulpuedad jazPaN “AW YM auapuodsai0D

 

jo uondalay
7g uoldunssy

 

 

 

 

 

 

 

 
03/05/2021 Page 10 of 26

20-01947-jwo Doc #:446-3 Filed:

Case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(9°0) sanss! xe} pue Sueay Tye Buipsesas saduasajuoo pue sjiewy] ssoupasd jo Sunaayy 6TNS! OO'SSPS 90 OO'ELZS W auuezoy ‘ejUNID/0Z07/Z/L
(0°Z) sajnpayds Uo ysOM anuNUODd ‘(7°9) NUN ades0j}s NW Sulpsesau sjiewa} uolezjsiujwipy asep €TNa] OO'SSPS € 00°S9E‘TS W auuezoy ‘ejuN!ID|0Z07/Z/Z
‘(8°0) sased [Je Ul Sajnpays Buipsesas saduasajuoo pue sjlewa snosawnN
(ZT) awes Uo JOM} = UO}eJYsS!UIUpY ase> ETN] OO'SStS e? 0S'970'TS W auuezoy ‘e1UNID|0707/9/2
‘(T°T) sejnpayss Aajdnayueg Sulpiegau sjiewa snosauunu pue |je9 a9Uasajuo>
‘21a ‘sanssi xe1/ydy Bulpsesau spew; uolsodsig yassy TENG] OO'SSPS v0 00°78TS WI auuezoy ‘eJUNID/0Z0Z/9/Z
sajnpayps Sulpiedad Seduaiejuoo pue sjiewy] uolNessiulwpy ase> €TNa] 00'SS7S 90 OO'ELZS W auuezoy ‘euNID10Z0Z/S/L
awes Sulpsesai sjlewa pue uol}OWW sainpadoid ajes MalAay uolsodsig Jassy TING! OO'SSPS £0 OS'9ETS W auuezoy ‘equn!d1070Z/S/Z
sajnpays Bulpsesal sew] uonesjsiunupy ase> €Tya| 00'SSPS 0 OS'L27S W euuezoy ‘e3UNID/070Z/t/L
(Z°0) uoNewJojul] = uolesjsiuIWpY ase> €TNG] 00'SSPS 6T 0S'798S W auuezoy ‘e1UNID|0707/Z/L
Suljlj SUpsesas S1OUP|sd YUM SadUdJajUOD {(Z7"[) sajnpayos Bulpsesas
pasinbad uolewsoju! Sulpsesas saduasajuod pue sjiewa snosawiNN
sdapso SdoUpesy OE] OO'SSPS vt 00°LE9S W auuezoy ‘e1UNID10Z0Z/T/L
JO ad!AJas pue sanss! 10}pa19 Sulpyedau sjiewia pue saduasajuod SNOJBWNN] YUM SuOIedUNWWOD
Bw sBusay|
JNNVZO¥ ‘VLNNID
TO 00°sss WLOL
Aysadoid uoisodsig jessy TTya| OO'OSSS TO oo’sss H ueas ‘400910207/8/Z2
Jeuosiad jo sajsues} ay} Buipseas uUsZpA UO ‘S|A] YM UO!}EUNSUOD JeULaIU]
NvVas ‘NO0)
sv 00°092‘7$ WLOL
(ZO) saaqqew sueyeW pseog 87a] OO'SZSS 70 OO'STTS uasoy ‘SINIPUYIOZO7/8Z/L
quawaese Buljesado Suipsesai pjasuy “sj 0} pue wos aduapuodsa0) pue aoueuwlan05
ajesodioz
(€°0) syuauuNd0p 93eys3 JeOy Zeng] OO'SZSS s'0 0S°2487$ uasoy ‘sIINIPUY|OZO7/PZ/L
JUBSUOD pPJojpue] pue JUaWUBIsse asea] pajeisosse MatAad ‘(Z7°Q) JuaWUISse
|sea] YSt| BY} JO YN] Bulpyesa usz}19 UO, ‘s|/\j 0} pue WO OWA!y
(€°0) sdaHeW pseog 879] 00'SZSS £0 OS ZZTS uaso} ‘siNspuy]0Z0Z/8/L
aAIpedsJad 3}e40dJ09 e WO JUaWaaIBY aseYINd Jassy pasiAas MalAaY pue adueuwsaaoy
ajyesodiop
(€'0) sjuawaaisy| suonesadg ssauisng 7TNG] OO'SLSS £0 OS'ZLTS uaso7 ‘synspuy|0Z07/8/Z
Sunesadg¢ Aueipisqns duipsedai pjasun ‘sj 0} pue wos aduapuodsai0D
(Z°0) Juauaes3y aseyoing Jassy YUM payelosse sanss! siae] pseog gzya| OO'SZSS ee 0S'L68‘TS uasoy ‘syNspuy}OzO7/Z/L
uado Sulpsesas aduapuodsa.s09 dn-mojjoy (7°90) S}UaWIWWOD apIAoJd ‘(6°Z) pue adueusaAoy
aayadsJad ajyesodiod wo. JuaWaa/sy aseyIing Jassy pasodosd maiAay ayesodio)
(T°0) Aoqdnsyueg Jo no ayes ayeysq jeay ZENG] OO'SZSS z70 OO'STTS uasoy ‘SIINAPUY|OZ0Z/9/L
JO} SAX} JaJSULI} esa jeas ULZIYSIW j21}Ua}0d Buipsesas aduapuodsas09
‘(T°O) ayAsino7 Susajoaul siayew asay} Sulpsesas avuapuodsais0D
Nau01 ‘STINYGNY
SAHEUEN ‘duasag DL Spo) sel | 33ey pajiia S4H 19 quy peiiid SWEN UdL | 93eq

 

 

 

 

 

 

 

YAdFINIINIL AP AYVINIAINS JIL

 
03/05/2021 Page 11 of 26

20-01947-jwo Doc #:446-3 Filed:

Case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(70) sjuawajels aaj SulpseSas suahy “g YUM Slewa pue saduaiajuoo] uo!yeujsiulWpYy ase> ETN] OO'SSPS 30 O0'V9ES W auuezoy ‘e1UNID10Z0Z/ZZ/Z
pue sjlewa ‘(7°Q) uoNow azep seq Bully pue Buizyeuly Buipsesas sjrewy
(9°0) Uonow ayep Jeq Bulpsesai} uoljesjsiulLUpy ase €TNG] 00'SSPS c 00°0T6S W auuezoy ‘eUNID|0Z0Z/TZ/L
sjlewea ‘(7°0) yotusayd “s YUM UeBILOD SuIpseBas sjtewea ‘(7°Q) sanss!
BeH!WWOD Zulpsesas Saduasajuod ‘(¢°9) s}uawupuawe Bulpsesai sjrewy
(6'T) Sanssi ajes ZulpseZas saquasajuoo pue yoieasay uolysodsig Jassy TING] 00'SSbS 6T 0S'798S W auuezoy ‘21UNID|0ZOZ/TZ/Z
(T°) uonow ajep seq UO yJOM puke sadueYydDDN| UONessIUILUpY aseD €TNa| OO'SSPS ZZ 00'TOO‘TS W auuezoy ‘ejUNID10Z70Z/07/Z
M@IAVJ pue sjlewa ‘(T"T) Sanssi aes Bulpsesas jjed aouatajuod pue sjlewy
(v'0)} Ssoypaig jo BujZaW 6TN] OO'SSTS 9E 00'8E9‘TS W auuezoy ‘e1UNID|0Z0Z/ZT/L
Suljlj Suipsesas jesauay Aausoyy 33e3§ Epluo|{ YUM slew ‘(g°Q) s}JUauNIOp
sJajjas pue sodas Sujesado Ajyjuow Suipsesas sjlewa ‘(¢°T) sSuaaw
Tye puane ‘(6'°0) ssunaew TE 10} uolesedaid ul sajnpayos mained Ajjaiig
‘a3a ‘sLYD [Ned ‘uelg YUM YOW sulpsesei spew; sulpioday €€a| 0O'SS7S s0 0S'227$ W auuezoy ‘ejUuNID|10Z0Z/9T/Z
(9°0) sajnpayds 0} syuawpuawe BulpseZai} uoljes}slulWIpYy ase> ET] OO'SSPS se 0S'76S‘TS W auuezoy ‘eIUNID|0Z0Z/9T/L
sjJewWa snosauunu “(p") awes Suipsesas YoUsJayD “Ss 0} [Jeo pue LulesO UeSIWOD
Maia ‘(9'Q) Sujaew TE Bulpsesas |jeo aduasajuod {(6°T) awes Suipsesas
sjfewia pue sjuawinsop pajejas pue UONOW ajep Jeg Jo yep ajajdwioD
(80) ewes Suipsiedes} = uoljesysiuiwpy ase> ETN] 00'SSPS £7 0S°8Z2Z‘TS W auuezoy ‘eqUuNId1070Z/ST/Z
sjleWa pue UONOW ajepseg UO yJ0M ‘(¢°Q) SajnpayIs BuIpsesai sjiewa
(ZO) S}uaWINDOP MalAas Pue UPBIWIOD BulpyeBas sated pue 09S YIM
sjlewa pue Yydiusay “Ss YUM adUasajUuOod ‘(7'9) awes Sulpsesas aDUaIajUOD
pue sanssi Jopuaa Sulpuedau saied pue sipnoiuop “dq Y}IM slew
(ET)} Uvonewsiuupy aseD €Tyg| 0O'SSrS € 00°S9E'TS W auuezoy ‘eUNID|0Z07/PT/L
sajnpayos Sulpsegau saiued je yy jjed aduasajuod ‘(/°T) aWes Suipsesai
sjjelia pue sjuauupualwe ajqissod Sulpsegas sased {je ul sajnpayos MalAay
(€°T) sJuawWpUsWwe BulpseSai sajnpayds Jo Maina UIsag] = UOIJeuysJuWpY ase5 ETN] OO'SStS eT os'T6SS W auuezoy ‘e1UNID10Z0Z/ET/L
(€'T) sluawpuawe Zulpsegas sajnpauds Jo maiAal syesjuop/saseay Szxal 00'SSt$ £0 OS'8TES W auuezoy ‘ejunid|0Z0Z/€T/Z
ujdaq ‘(€°0) Sanss! aseaj Jadoo pue JUawWpuUawWe asea] Sulpsesas uaz} jo uonoafay
UOA ‘SIA| YUIM a2Uad9jU0D ‘(7°O) sSJUaWUPUdWe SUlpuedas pay YUM sjewy 3 uoNdunssy
Sanss! Sajnpayds Buipyesas sjiew3] uoljesjsiujwpy ased €Tya] 0O'SStS s0 OS'£22$ W auuezoy ‘e1UNID10Z0Z/TT/Z
(S°0) 4aljddns sujuoseas} = uolesjsiulupy ase ETN] OO'SStS 60 0S°677'7S W auuezoy ‘ejunid|0707/0T/Z
Sulpsesas pue YUM sjlewa “(p') awes Bulpsesas sjiewwa pue saouasajuod
snojauinu pue Bulj!j JOJ Sased |je Ul SajNpayds azeuy pue asiAal ‘MalAay
(v0) 4aaousny yun syveijuop/sasea] S7xa} 0O'SS7S v'0 00°78TS W auuezoy ‘e1UNID}0707/6/L
a3eJ0}s SuipseSai pue sanssi asea] Jaidoo Buipuesas saduasajuod pue sjrewy jo uolalay
9 uolWduunssy
(6°T) Sainpayss Jo UoNajduw0d UO yJOM {(p'Q) JUBWAaSeUeY] UOIJe’ISIUIWUpY asez €TyG] OO'SSrS gE 00°6ZL'TS W auuezoy ‘e3UNID/0707/6/L
Ajqieg Suipsesai ysey 0} sjiewa ‘(p'9) owes Sulpsesau jjed aduasajuod
‘(T'T) uonajdwos ajnpayds Suipsesas Saduasajuod pue sjiewa snoawunN
sanssi aseaj Sulpsesa sjiewy s9es]U07/saseaq] S79] 0O'SSbS 30 O0'V9ES W auuezoy ‘e1uNID|0Z07/8/L
jo uonpafay
9g UOIdUNssy
(T'Z)] voneasiuiupy ase €Tya| OO'SSPS TV? os'SS6S W auuezoy ‘e1UNID|0Z07/8/L

aWeS UO 4JOM 0} ANUIJUOD pue Sajnpayos Bulpsesas Saduaiajuod pue sjlewy

 

 

 

 

 

 

 

 

 
03/05/2021 Page 12 of 26

20-01947-jwo Doc #:446-3 Filed:

Case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(S"y) sainpayss ayajdiuop} = uolyesysiuIpYy ase €TNG| OO'O6TS Sv 00°SS8S “W 9ueP ‘PJsWapOXIN|0ZOZ/0T/Z
(S°0) eanpasoid uolysodsiq jessy TTNG| 00°06TS s0 00°S6$ W yauerl ‘1YSWAPOXIN|OZOZ/OT/Z
Pig 40} UOI}OW puke JapsJO payipadxa Buipsesas aoisas 40 yooud auedaig
Sased [Je JO} sajnpayos UO BuyJOM BuINuUIJUOD| ~—UOJeJYS|UJLUpY ase €TNG| OO'O6TS 8 00°07S‘TS “W yaueF ‘PjsWapoy!N|0Z0Z/6/L
Sased [Je 10J SajNpays UO BUJOM BuINuIUOD| —UO}IeJISJUIWIPY aseD ETN} OO'O6TS 9 OO‘OrT‘TS “W JaueL “PjSWAPOHIN10ZOZ/8/Z
Sa{NPayds UO WOM] = UO!e’YsIUILUpY aseD €TNG| OO'O6TS € 00°02S$ “W youer ‘PJsWaPOXIN|OZOZ/Z/L
SJ9PsO Paudis Sulpsedas adiAsas Jo syoosd asedaig} uoleu}s}ulwpy ase> €TNG] OO'O6TS s0 00°S6S “W jouer ‘PysWwapoxIN|0Z0Z/9/Z
LANVI ‘DISIWIIGOMIN
z0 o0'ses WLOL
awes Sulpsesas Ja1yyned “Jj 0} BduapUOdsao) ‘aseqejep}| suoinesado ssauisng ZTNG] OO'O6TS zZ0 00'8Es y Apaquuty ‘Buljgainlozoz/ST/Z
aqepdn ‘uoneojdde yrewapes) S31¥4 GAXDVUD YIM UONIAUUOD U! Bd}
yJewapels) pue jua}eg Sdaj}e1S¢ payUN WO4s} UOIeEII}GNd JO BON MaIAaY
ATH39 NI ‘ONITE3IN
v0 00'vvzS WLOL
S1A[]AS “AAJ 0} SisAjeue apiAosd pue JuawWaZuLjUl ajqissod| suojesadg ssauisng ZING] OO'OT9S v0 00'vrzZS HOIS “Y “191[9X]OZOZ/ET/Z
JO} Jawes OapiA Aq aweu }ejdOH jo asn azAjeue pue Yydjeasal ‘malAay
LLODS *y ‘Y3TIIN
60 os'Sess WLOL
sainpaoid ajes 0} suoia[qo MaIAaY uolysodsig jassy TING} 00°S6SS s'0 0S°L67$ “g uaydays ‘Mo19]0Z07/LT/Z
sanss! JuawAo|dwa Sulpsesas uaz9 UOA “S|AJ YIM BdUaIajUOD BUOYdalay suoneajddy 9T)G| OO'SESS v0 00°8E7$ "g uaydays ‘M01D]0Z02/ST/L
quawAo|dw3/aea4
N3HdaLs ‘MOuD
0S 00°%E6‘77$ WLOL
Sanss! Sule] Sulpsedai S1OUpas) OM YM S|dUaIajJUOD SJOUPIsD O€Ng] OO'SSPS v0 00°Z8TS W auuezoy ‘e]UNID1IOZOZ/0E/Z
UUM suOeduNWWOZ
2B SBuljoa|A\|
gS4 JO UONDafqo MaINay suojesiddy QT} 00'SS~S z'0 oo'T6$ W auuezoy ‘eUNID|0Z707/67/L
quawAojdw3/ae4
SaSUeYD IYSI|Y8ly 0} sajnpayos puawy| uO!eJIsIUIWpY aseD ETN] OO'SS7S £0 OS9ETS W auuezoy ‘eUNID|0Z0Z/8Z/L
uo1}2a/go 3a4/sanss! ddd dulpsedai sew; suonedddy 9TNg| OO'SSS s'0 0s'2z7s W auuezoy ‘e1UNID10Z07/L7/2
quawAojdw3/ae4
Sanss! ddd Sulpsesai slew suonesddy 9TNa] OO'SStS ‘0 OS'Z2Z$ W auuezoy ‘ejUNID|0Z07/9Z/Z
quawAojdw3/aa4
(9°0) sanss! 2e1]U09 AsoyNdaexa Bulpsesas saduasajuod pue sjlewy $]2e1]U0)/saseay Sea] 00'SStS 90 OO'ELZS W auuezoy ‘e1UNID|070Z/72/L
jo uolafay
3 uoHduunssy
(9°0) sanss! ddd Bulpsesas sjrewy suonenddy 9TNa] OO'SStS 90 O0'ELZS W auuezoy “e1UNID|0Z0Z/PZ/Z
quawAo|dw3/ae4
($0) sanss! payejas ayes Suipsedai sjewy uolsodsiq jassy TING] 00°SS~S s'0 OS’ L27$ W auuezoy ‘23UNID/0Z07/77/Z
S4apsO} UO!eJYsIUuILUpY eased €TNa] OO'SStS TT os‘00ss W auuezoy ‘ejUNID|070Z/EZ/L
uoljuayad pue ‘adidas pue Bully ‘Wwiejo ayep seq Bulziyeuly Suipsegai spew

 

 

 

 

 

 

 

 

 
03/05/2021 Page 13 of 26

20-01947-jwo Doc #:446-3 Filed:

Case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(€'0) UoOW sasnpavod Buippig Buipsesas seanq uolysodsig jessy TING] 0O'SS7S 60 0S'60r$ W uiagesi|3 ‘uaz UOA}0Z0Z/9/L
“JW. YUM aduUasajuod auoYdajay ‘(T'Q) UONoW sainpadoid BuIppiq JO} ajyep
Sulseay 0} JOUpasd pasnoas pue DN ay} Jo JUasUOD SulpueSas seonq “VW
YUM aduapuodsa.uod ‘(¢°Q) awWes 0} sUOISIA|’ pasodod BulpueSas jjasoy “4
yum aouapuodsaso2 pue uoNow sainpasoid Bulppig asiAes pue MalAay
uoljow sainpadoud Suippiq Sujpuesai jjasoy “sy ym aduapuodsai05 uontsodsig jassy OTE} OO'SStS TO os'Svs W Yjeqgesi|3 ‘uaziI3 UOA}OZ07/S/L
(pO) Swes Bulpsesas sen] ‘sW YM adUapUOdsaiJOD pue JUaWa—IZe sye1jU07/sasea] S7yxa]} 00°SS~S 80 O0'v9ES W yyegesi|3 “U9Zz319 UOA}OZ0Z/Z/L
psojpuey AjID sesuey asinal ‘(p'Q) awes Bulpsesas suoIsiAas pue JUaWaaIZe jo uonoafay
psojpue; Zulsueq seq Sulpyesa jazian “VW YM aouapuodsa.s0D BW uoNdunssy
(70) awes Bulpsesas sjesjuop/sasee] S74] OO'SS7S £0 OS'8TES W yryegesi|3 ‘Uaz113 UOA10Z0Z/T/L
sean] “IW YUM aduapuodsaisos pue asuaai| Jonbi yeo |eAoY Bulpsesas jo uonsafay
dospieMm “JA UUM aduaJajuos aUOUdajay ‘(¢°Q) awes Sulpsesas jazuaN “4 2g UOdUNssY
YUM aduaJajUOD auOYdajay pue JUaWa—aJZe Puojpue] Sulsue] sey MAIAdY
HLI9VSI13 ‘N3ZLIa NOA
£0 0S'69TS WLOL
uonsenb WW pepuedxe Sulpsesas winquaqulM ‘“S|A| Wd [lea 0} puayy] suolesadg ssauisng 7ZTNG] 00'S9SS £0 Os'69TS "VW uanays ‘ojozze|2d|0Z0Z/TZ/L
N3A3LS (0102ZZV1Vd
ele 00°Lv6‘S$ WLOL
SJOSIAPY 499ID YOOY JO JUaWAIe}s aj aSINDY suoljenjddy 9TNG| OO'O6TS rat) 00°8ES “W youer “r{swWapPOyIN|OZOZ/LZ/Z
quawAojdw3/3e4
uoljone jo a91}0u Suipsesas adivsas jo jooud asedaid aze\sq jeay ZENG] OO'OS6TS £0 00'LSS “W yeuer ‘PjswapoyxINjOZO0Z/vZ/Z
(€°0) ad1AJas Jo ajed1J11489 aiedaid ‘(¢°Q) J2euQUOd/saseaj Jo UOIWdWNsse $}9e1]U0D/saseay SZa] OO'O6TS 97 O0'v6r$ “WN Jauer “DysWuaPOHIN|OZOZ/pZ/Z
JO 891]0U a3a/dWOd ‘(Q'Z) saseaj/s}de43U09 Jo JaaYyspeaids UO YOM jo uonafay
7g UONdUNssy
uondafas Jo Japs0/ad!}0u/UONOW Sulpsegsas adidas Jo Jooud auedaid $y2e1]U0)/saseay] S79] OO'O6TS £0 00°2S$ ‘WW youer ‘jSWapOyIN|OZOZ/PZ/Z
Jo uonoalay
g uOndUNssyY
sasea| jo uoldafas Jo ad1}0U duedaig sy9es]U07/sasea] SZ] OO'O6TS T 00'O6TS ‘WA yauer ‘EysWwapOyIN|OZOZ/EZ/Z
jo uonsalay
3g uoNduunssy
(€°0) awes Suipsedas aoisuas Jo jooud asedaid suoneoddy 9TNd| OO'O6TS 30 00’zSTS “W Jauer ‘PjswapoyxIN|OZOZ/EZ/Z
($°0) 18219 yD0y pue Bue}Is ‘D\s|NYIed ‘TNM JOJ SJUBLUAIe}s 3a} ajajdwi0D quawAojdw3/ae4
(€°0) Sulppiq Suiaoidde} = uoesstulupy ase} ETN] OO'O6TS TT 00°607$ “W youer ‘PysWapoxIN|OZOZ/EZ/Z
Japso Sulpsesas adinsas jo ayeoiyiqiaa asedaud ‘(¢°Q) ewes Sulpsesas aoivsas
JO jooid auedaid “(¢°9) ajep seq BuljQas 10} 9d1]0U pue UOI}OW azajdwo7
(6°0) wuly Me] Yyoea JO} suOHed1yIWa0 suonesiddy STG] OO'O6TS t 00°06TS ‘CW yauer ‘bjswapoy!N|OZ0Z/T2/Z
asedaid ‘([°Q) suolned yuawAojdwa 0} suoizalqo 10} ayIop yOaYD quawAo|dw3/ae4
0Z0Z ‘auns 40} sasuadxa pue saaj JO} Jaayspeaids aiedaig suonesddy QTE] OO'O6TS ST 00°S87$ “W yauer “PJsWapoy!N|OZOZ/0Z/Z
quawAo|dwz/ee4

 

 
03/05/2021 Page 14 of 26

20-01947-jwo Doc #:446-3 Filed:

Case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UONOW Sainp|s0Jd Suippiq 40J adIAJas jo ood asiAad pue MalAay uolsodsig Jassy TENG] 00'SSPS To os’Stvs W yiegesify ‘uaz113 UOA|OZOZ/0T/L
(€'0) saseaj aulysew Adoo Suipsesai syoesju0p/sasea] Szyg] 00°SStS S0 Os'2@zs W yiegesi|3 ‘Uazyz UOA!0Z07/6/Z
sean] pue |jeAp!] ‘ssssayy YUM a2Uapuodsasod ‘(7'Q) sasea] aulydew Adoo jo uonpsafay
SUIPsJeSal Sad1AJas |eINUeUIY PNaWy}ea!D WOd} adUapUodsasiOD MaIAaY 9g uoNdunssy
eusodgns a19n] ‘Ig WOg JeJdOH 0} asuodsai Yyeuq uonesiy 8TNG} OO'SSPS €0 OS'9ETS W 4yegesi|y ‘U8Z113 UOA|0Z0Z/6/Z
($70) uoesdde uonuaya, suonesyddy 9TNa] OO'SS~S OT 00'8zzs W yYiegesi|3 ‘UaZz13 UOA}0Z07/6/Z
uopojse| Sulpsesad seony “aA) YM aduapuodsaod ‘(T‘T)uoNedydde quawAojdw3/ae4
uoNuayas UOpPOjsey] Sulpsesas O18Beyy “Aj YUM aduasaJUOD aUOYdayaL
(€°0) d aiNpayas UO apnjou! 0} s1o}paud 404 Yoreas JON Maina ‘(E°9) suleye} UONess|UILUpY aseD €TNa| 0O'SSPS 90 OO'ELZS W Yjeqgesi|3 ‘Uaz715 UOA|O707Z/6/L
Jeloueuly Jo JuUaWajeys pue ajnpayds JUaWaseue|| Ajjieg asiAas pue MalAay
(TO) aep Sueay sainpasosd uonsodsig assy OTNG] 00'SStS 60 0s'600S W Yyjogesiy ‘uaz3 UOA|O70Z/6/L
Suippiq BuipyeZas wea} Aj4jieg 0} aduapuodsasod ‘(T'9) UajoYs 0 UOI}OW
UO Japso Malad ‘(7°9) UONOW Sainpadoid Suippig uo BuleaY Sulpsesas
431SO4 “SIA| YIM adUaJa}U09 aUOYdaj—a} ‘UOI}OW sainpasosd BUIppig 104
ayep Sulueay udsOYsS 0} UO!}OW asiAad ‘(¢°Q) aWes Suipsesai jasoy UA) YUM
a2uapuodsais09 pue uoOW sainpasoid Suippiq pazyepdn asiaes pue MaiAay
suofjeojdde uonuajas 3a}{1WwWod Zulpsesas sean] ‘Jj 0} BdUapUOdsa|sOD suonesddy 9TNa| OO'SSPS Lo os'Svs WW Yyiegesi}3 “Uaz319 UOA]0Z0Z/8/Z
quawAo|dw3/ae4
(0°T) 29130uU UayOYs 0] UOHOLW YyeIp uolysodsiq jassy TING} 00°SSPS 6T 0S'798S W yiaqesi|3 ‘Uaz13 UOA|OZ0Z/8/Z
‘(T'0) uoNow sasnpasosd Buippig 3ulpsesai jjasoy “sW\ YM BdUapUOdsaI09
(ZO) UONOW sainpasoid SuIppigq jo snjejs Bulpsesai 49/9 s,aspnf}
YUM a2UaIaJU0D aUOYdajay ‘(T'Q) sexe} sajsues} Buipsesas seanq “sA} YUM
a2uapuodsaos ‘(¢°9) UolJOWW Sainpasoid Sulppiq pue juawaaise aseusind
yesse Bulpseses seonq IA] pue YISUAH UIA] YIM BdUaJajUOD sUOYda|aL
(S'0) awes J0j UOIWeWUJOJU! PUe Sajnpays BuIpseSas| UO}ezIsIUIWIpY aseD €TNa} OO'SSPS £0 Os’sTES W Yregesi|y ‘Uaziy UOA}0Z07/8/Z
82D YOY YUM |aduasajuod auoYdayay ‘(7'0) suleye jeloueuly Jo sjuaWaje}s
404 UOTE] JeQdOY Buipsesas jeuipses “sj YUM BdUapUOdsasoD
(T°Q) Jule|dwod ajjAsINO7 Suipsesas jeuipsey “4 YIM aouUapuodsasi0D uonesiy 8TN@] 0O'SS7S TO os'sv$ W Yragesi|3 ‘UaZz3 UOA|OZOT/L/L
(v'0) sjeuoissajoid aazqiWUWOd Joy suOIqeoI|dde yUaWAO|dWa MaIAay suoieoyddy 9TNG] OO'SSPS v0 00°@8TS W yieqesifg “uazy UOA|OZOZ/Z/L
quawAojdw3/ae4
sJOUPaJD JO Buljaaw Sulpsesas M207 “UIA| YIM BdUapUOdSaIIOD| suO}P|JD Jo BuNVay\ 6TN9| OO'SSS TO os'svs W yreqesifg “Uaz1y UOA|OZOZ/Z/Z
(Z'0) sajnpayos Sulpse8ai e,UNIy “sy UM BdUaJAjUOD ‘(Z°O)}| ~UONeuysIUIWUpY aseD €Tya] OO'SSPS v0 00'7@8TS W Yieqgesifz ‘uaz13 UOA]OZOZ/Z/L
SWeS JO} papasau UONeWOJU! pue O ajnpayds Suipuesai aduapuodsaioD
(Z°0) quswaes3e aseysind uolsodsiq Jassy TING] 0O'SSrS v0 00'@8TS W Yraqesi|3 “UazHy UOAIO7ZOZ/L/L
JaSSE 0} SUOISIAAI BuIpsesas SEIN] UIA) YUM BdUapUOdsasod ‘(7°9) Aadoud
Jeuosiad uo sexe} Jajsues} Suipse3as YOO) “1 YIM aduapuodsa0D
(Z'0) asea} aijiAsino7 syoesjuo5/sasea] SZ] 0O'SSPS £0 OS'8TES W Uzagesi|3 ‘uaz}19 UOA|070Z/9/Z
Jo uondafas Bulpse3a. jjasoy pue seon7 ‘sussay YM aduapUOdsaso) Jo uonoalay
‘(§'0) awes SulpseSas Aausoqe psojpue; YM aduapuodsasoo 93 uoNdunssy
pue juawpuawe asea] Sulsue] }sej 0} a8uey? pasodoid malay
(TO) sajnpayss) = uolesysiupy ase ETN} 0O'SSPS fC 0S'910‘TS W Ylagesi|g ‘uaz13 UOA|0Z0Z/9/L

Sulpsesai ssa|jas “4A 0} BDUapUOdsaJ09 ‘(Z"T) sajnpayos Buipsesas
eJUNID ‘S| YUM dUaIaJUOD BUOYdaya} ‘(O'T) wes 10} papaau UONeWIOJU!
pue sajnpays Zulpiesas yaasD yOOY YUM adUaJajuod auOYdaya |

 

 

 

 

 

 

 

 

 
03/05/2021 Page 15 of 26

20-01947-jwo Doc #:446-3 Filed:

Case

 

(€°0)

aoueinsse ajyenbape pue uoljow ayes Suipsieday (jasunoo puojpuey soquy
uuly) JAYS “JIA) YIM adUasaJUOD aUOYdajay ‘(/°O) UOIIOW ajes Jo JUaWAI}aS
jelquajod pue jsedas0j Mo}j-Ysed Sulpsesad |jeAp!] pue [azHan ‘seonq

“YSJ9H “SUSSAIA] YUM B2Ua1aJU0D aUOYdaya} {(T'Q) UOIJOW aes 0} algo

0} uolsuayxa BSulpsesau O1sdeW “4 0} BUapUOdsaIIO9 ‘(T'9) UOIJOW ayes OF
yealqo 0} aaqsniy Sf 40j UO|sua]xa Bulpsesas sean] ‘J|A) 0} aaUapuodsai09
‘(T’0) uonow ajes Bulpsedas o18seyy “UjA) YIM aduatajuoD auoUdajaL

uolsodsig Jassy

TTd

00'Sst$

eT

OS'T6SS

W Yjegesiy ‘uaz1y UO;

0202/9T/Z

 

(T'0) suonned

Sulpsesai Siajas “4A) 0} aUapUOodsa 09 ‘(7'Q) sajnpayos pue Sueay Tre
Suipsedad |JEAP!] “J YM aduasajuod auoUday—ay ‘(T°O) UONewWOjU! Sule|Yy
TV 10} sanbas $ JOU pasd BulpseBal jaZHaN “JW YM adUapuodsa.sod
‘(T'0) Suueay Tye Sulpsesai |JeEApry “4A 0} BDUapUOdsaJod ‘(z7°9) UOOW
ayes pue Sulseay Tye Suipsesas Suissid “UA YUM sduasajuOI aUOYdajay

SIOPPasD JO BuNaaiy

61a

00'ssts

£0

OS'8TES

W ujegesi|y ‘uazi1y Uo,

0z02/9T/Z

 

(Z'0) Suueay
Tv€ Sulpsesa jazaN pue “|eaply ‘ssaljas “sussayy YM aduUapuodsa0D

SIOUPAID JO Buljaay\

6TNd

o0°ssts

co

00'T6S

W yjeqgesi{y ‘uaziy UO;

0702/ST/Z

 

(ZO) awes Bulpsesas asey “uy YM aduUapUOdsa|O9 ‘(7°9) UOT}OW
aes 0} UONIAlgo ajI} 01 DN 404 auljpeap puajxa Oo} UO!EjNdIs MalAaY

uolysodsig Jessy

TING

00'Ssts

0O'z8TS

W Yjeqesiy ‘uaz}19 UOA

0202/ST/Z

 

(TO) ewes Bulpsesas aBey yy YM aduapUodsaod ‘(Z7"Q) UOIJOW ayes 0}
uoldalqo afl} 01 JON 404 auljpeap puayxa 0} uO!ejNdis maiAas {(7'9) Sueay
Tv€ Sulpuesau jazyan pue “|eapry ‘ssajjas “sussayy YM BdUapuodsals09
‘(T°0) suonesidde uoljuajas 0) palqo 0} auljpeap Bulpsesai seony “I

YUM aduapuodsalsod ‘(T°O) UoMUajas UOPO}se| Bulpsesas aduapuodsai0D

suonesyddy
quawAo|dw3/aa4

9TNa

00'Sst$

c0

o0'T6S

W Ylagesi{3 ‘uaz}19 UO,

0202/ST/Z

 

(€°0) Sajnpayss 0} suolsinas Sulpsesas
Wes} Ajyieg YM adUas98JU09 aUOYdaja} ‘(O° T) sajnpayds asiAas pue MalAay

uoledjsiujwipy ase>

etd

00°SSts

Os'T6SS

W Yjegesi|y ‘uaz UO,

0202/vT/Z

 

(€°0) Swes Bulpsesas yIsudayH “IW YM adUapUodsa.s09
pue Japio uoluaj}as UOPO sey 0} SuOISIAa’ pasodosd MalAay

suoesyddy
quawAojdw3/aa4

9TNd

00°Ssst$

Os‘9ETS

W Ylegesi|y ‘uaz1q UOA,

0202/ET/Z

 

(EO) ewes

Sulpsesas YSJaH “JIAj YM aduapuodsaoo pue JapsO UO!}Ua}aJ UOPO}Jse||
0} suOIsIAad pasodoid Maina ‘(€°9) swes Jo UOIduNsse BulpueSas wea}
Aj4ieg 0} aduapUcdsaiod pue $}De1}UOD Pue BdUadPUOdSAIOD Sgq MAIAVI
‘(9°0) Qwes SulpseSau jaZ7LAaN “JW YUM aduapuodsaioo pue JUaWaa/Ze
psojpuey (s,e]}83$) asn4 dwy 0g asinas pue mainai ‘(T'9) saseaj Aadoud
jead |eUapisas-uoU paiidxaun Suipse3as |jeApr] “J YW aduUapuodsai09
‘(T°Q) Juawaae puo|puey sodeauul|\| SulpseSas Yyosuay “J 0}
a2uapuodsauod ‘(7°9) awes BulpseSai doupuen “UIAj YIM aduapuodsas0d
pue asuadi| sonbi] yeo [eAOY 404 Aeys Jo YI] BuipseSas uoejndiys mainay

s}2e1]U09/saseay]
jo uonvafay
7B uondunssy

sod

oo'ssvs

0S'T6SS

W Uragesi|g ‘Uaz113 UO

020Z/ET/Z

 

(Z°0) Suueay Tye Sulpsesai wea, Ajjieg 0} aduapuodsais09
‘($°0) Suleay TE Sulpsedas o188ey “JA YM adUaJajuod aUOYdaja |

SIOUP|sD JO BuNso\

61d

00'ssts$

OS'8TES

W uyagesi|y ‘uaz}1y UOA

0202/0T/Z

 

 

(s'0)
BWES 0} SUOISIAA Pue SajNpays Sulpsesas eUNID “sy YUM SaduUaIajJUOD
‘(T'y) 401Qap Yea 4Oj Sajnpays SuipseBas |jEAPIN “AIA YM sdUaJayUuoD

 

uoljeujsiuimpy ase}

 

erg

 

oo'ssvs

 

 

00°€60'7S

 

W Yiegesi|3 ‘uazi13 UOA

0202/0T/Z

 

 

 
03/05/2021 Page 16 of 26

20-01947-jwo Doc #:446-3 Filed:

Case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S4gulejad 8a}/WWWOD Oo} UOHa[qo Yes suojeaddy 9TNG} 0O'SSPS s0 0S'277$ W Yiaqesi|3 ‘uaz UOA}0Z0Z/EZ/L
quawAojdw3/aa4
sasea| Aadoud ead jo uolafa4 y2e1]U0)/sasea] Std] 0O'SSPS zo 00'T6S W uragesi|g “UaZ119 UOA}OZ0Z/7Z/L
Jeuajod Bulpsesay |jeapi] pue YdsJay} “sussayy YIM sdUapUodsal0OD jo uonsafay
23 uoNdUNssy
P8ZSd PUR J90ID }IOY suoneoyddy STNG] 00'SStS TO os'StS W uragesi|a ‘UaZ13 UOA|OZOZ/ZZ/Z
4OJ SJUBWA}e}s Ba} Sulpsesau |jasoy pue seonq “sussayy YIM aduUapuodsa0D quawAojdw3/ae4
(Z°0) Japso sainpasoid Bulppiq asinas ‘(7°Q) Japs0 uoitsodsig jessy TING] 00'SS~S v0 00°78TS W yragesi|3 “U8Z}19 UOA}OZOZ/72/Z
pasodoid 0} suoisinas Bulpuesas 4J49]9 s,aspn{ ym aouasajuod auoydajay
(€°Q) Sasea] jo UONDa[as JenUa Od BulpseBas adUapUodsaod ‘(7'9) $39e4]U09/sasea] S79] OO'SSPS c 00°0T6S W yyegesi[y “Uaziy UOA|OZOZ/TZ/Z
awes Bulpsesa [@Z}aN Pue ‘|jeAP!] ‘YISuaH “SussaYy YUM BdUapUodsais0D jo uolpafay
(S°T) saseay j2afe1 0) uoI}OW SnqiuWO puodas BuUIYyesp anuljUuOD WB UuONduNssy
quawaye}s aaj Sulyjesp anuiuoy suoneoddy STNG] OO'SSPS T 00'ssv$ W Ylagesi|] ‘uaz UOA!0ZOZ/TZ/L
quawAojdwy/ae4
Saunpadoid Suippiq Suipsesau uomsodsig jassy TTya] 00'SS7sS 70 O0'TéS W yyegesi|3 ‘uaz13 UOA|OZO7/TZ/Z
Japso papuawe sulpsegas o1sZel “AJ YIM aduasajuod auoUdayaL
Suglyxe pajejaJ pue UONOW ayep Jeq asIAas Pue MalAaY] UO!}eI}S!UILUpY aseD €TNa] OO'SStS v0 00°78TS W Uiaqgesi|y ‘UaZzy UOA}OZOZ/TZ/Z
(v'0) Swes Zulpsesas aduapuodsais09 s}0e1jU0D/saseay] SzNd| 00°SSPS vt 00°ZE9S W yregesi|y ‘uaz UOA|OZ0Z/02/L
pue adueinsse ajenbape SulpseSai Jays “JIA) YIM BdUaJajUOD aUOYdalaz jo uonsafay
(O'T) Saseay ulead }Dafas 0} UOIJOW sNqiuLUO puOdas BuIyeip UIsAg Q UONdUNssy
yeayspeaids aaj asinas pue Mainay suonenjddy STNG] 00'SS7S vt 00°L€9S W Yragesi|y “UIZ19 UOA}OZ0Z/0Z/Z
quawAojdw3/ae4
(Z'0) saunpasoid suippiq ulpsesai uolsodsig Jessy TTNg| 00°SSvS 60 0S'60r$ W yragesi|3 ‘uaz UOA}OZ0Z/0Z/L
Japio pasodod mainai ‘(/°Q) sainpazoid Suippig uo Suleay puany
(€°0) awies sulpsesas dospsen “JIA syesuop/sasee] S@a] 00'SS~S 90 00°ELZ$ W Yjagesi|a ‘UaZH3 UOAIOZOZ/LT/L
YUM aduapucdsaio3s pue asuadi| JonbI] yeO jeAOY JO} UOIE|NdIys pasiAas jo uolpafay
Maina. ‘(¢°0) Saseaj Jo UONduNsse JO} JaaYyspeaids JojUeIENs MalAay 9g uoldunssy
(TO) a}0uU Auossiwioud suajjas 8uipsesai uolpsodsig jessy TENG] 00°SS7S 60 0S'°600S W Yiegesi|3 ‘Uaz19 UOAJOZOZ/ZT/Z
aouapuodsaod ‘(7°Q) Japso Sasnpadoid Suippiq papuawe jo ao1}0uU yep
‘(9°0) uoMow sasnpadod Suippig pasodosd aziyeuly pue ‘asiAas ‘MaiAay
(SQ) saonjou aay wayu! sypeujuop/sasea] Sz} 00'SSvS tT o0°97ss W yragesi|g ‘UaZzZ UOA|OZOZ/LT/L
JBuolssajoid aayqIWWOd Mainal ‘(/°9) Bwes Sulpsesas aouapuodsasoo jo uoloafay
pue uoluajas UOpoO}se|| Sulpsesas O1BB8eyy “AW YUM adUaJajUO? aUOYdala || 9g uOI}dLuNssy
(T'O)) soupaip jo Suneayy 6TNG] OO'SSPS tO 00'T6S W yragesi|3 “uaz113 UOA|OZOZ/ZT/L
sainpayds uawaseuey Ajjueg Buipsedai suayjas ‘sy 0} BdUapUodsasO9
‘(T'0) Sueay Tye Sulpsesas seonq “IJ YUM aoUapUOdsa|a10D
(TO) Juawajejs jelnueuly jeuossed Bulpsesay suisSig “4\Aj 0} BDUapUOdsaiJOD}| UO!}eusIUILUpY ase> €Tyg| 0O'SS7S rae) 00'T6S W Yijegesi|y ‘uaz13 UOA]OZ0Z/9T/Z
‘(T'0) uolow ajzep seq SuipseBas aBeY “I YIM sdUapUOdsaOD
(v0) Qwes Zulpsesai jaZWaN “JW YUM BdUapuodsaiiOd syoesjuo/saseay] Sc@a] OO'SSPS 60 0S'600$ W Yieqgesi|3 ‘Uaz}3 UOA|OZ0Z/9T/L

pue duy 0¢ JO} aseaj 0} saBueUd pasodoud s,psojpue) mainal {(¢°Q) jeINUeUIY
eMJBWIYI]EIID YUM sasea| Jaidod Sulpsesas uojdy ‘s|Aj 0} B2UapUOdsaI09
‘(Z7°0) suondalas aseay SulpseBas YSIAH “Uy YUM sdUapUOdsas0D

 

jo uonoalay
g uOIduNssy

 

 

 

 

 

 

 

 
03/05/2021 Page 17 of 26

20-01947-jwo Doc #:446-3 Filed:

Case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MPIABI O} UBZHF UOA “SV JOY Sasea |INd spesjuod/sasea) Szxa| 00°097S TO 00°97¢$ W espuexayy ‘spoom|oz0z/0Z/Z
jo uolafay
23 uolduinssy
saseay Ayjieg Jo spsojpuel 8ulpsesas uaz}19 UOA “S| YIM adUa1aju0D $}9e1]U09/saseay Szya} 00°097S Sz 00°0S9$ W espuexayy ‘SpooM|0z0Z/9T/Z
jo uoNdafay
3 UOIdUNssY
ssojuesens asea| Sulpsesas asnoyauoys pue uaz}y UO, ‘sas YM [1ewWy s0e4]U09/sasea] S79] 00'097S €0 00°8Z$ W espuexayy ‘SpoomM|oz0z/pT/L
jo uoNdafay
9g uoIdunssy
suolsiAoid asea} ajeysy jeoy ZENG} 00'09ZS TO 00'9z$ W eipuexaly ‘spoom|oz0z/Z/Z
queAajad JaPUN S|ad}}OU pasinbas Suipsesas UdZNW UO “S|A] YUM adUdIaJUOD
(8°T) sjtewa s,uazy13 UO, “S\J YM adUepsoIIe jes] jeay ZENG} 00°097S z 00°0zS$ W espuexaly ‘spoom|0Z0Z/9/L
uj Sasea] MaiAad ‘(7'Q) sI|Napuy “sy PUe UdZ}19 UOA ‘SP WO STIeWa MAaIAaY
VYGNVXI1V ‘SGOOM
(S44 OO'TTT‘Oz$ WLOL
(T‘o)aseay auiysew a9! Jo uolafas syoeJ}U0D/sasea] SZ} OO'SS~S sO OS'22zzs$ W yyegesi|y “U9Z1F UOAIOZOZ/TE/L
Sulpsedas [@ZUaN Pue |JEAP!] “Sussayy YUM adUapUOcdsasod ‘(T'9) sjuNOWwe jo uonsafay
34nd Sulpsesas Wea] Y3aI9 4DOY 0} sdUapUOdsaI09 ‘(¢"Q) sasea| ajye}sa 9g UONdUNssY
[Pad Jo UONDafes SuIpsesa. jaZaN pue |/eAPr] “sussay YUM adUapuodsaloD
aoueunsse ajyenbape sypeujuop/saseay Szyag| 0O'SSPS Z0 O0'T6S W Yjegesi|q ‘uazi3 UOA}OZ0Z/0E/L
Sulpuesa (pso|pue| YWO1Jeq 404 jasuNod) sIyDOy “4IA] YM BdUapUOodsadOD jo uonpalay
9g UOdUNssY
(TO) asea] s,e/a1g Suipsesas spesjuop/saseay Sta] 0O'SSPS v0 00'78TS W yraqgesi|3 ‘Yaz UOA|0Z0Z/82/L
J@ZHON “JIA YUM adUspUOdsaOd ‘(T°Q) asea] aulyDeW 921 Sulpsesai Jo uonoslay
dospiem “s) YUM adUapucdsaod ‘(7°9) saseay Aadoud jeuosuad 7B uodunssy
48y4}0 pue aseaj BulydeW 39! SUipsesas [aZHAN “UIA] YIM aduapuOodsai0OD
(TO) vonuajes aayIWWOD UO BueaY suoneriddy OTN} OO'SSP$ £0 OS'STES W Yragesi{3 ‘UaZz13 UOAIOZ07/8Z/Z
sulpsesas wea Ajjueg ym aduapuodsaod ‘(7°Q) suaqew UOIUa}aI quawAojdw3/aea4
Sulpsegas sean] ‘4\A) 0} aQUapUOdsaO9 (79) JUaWAO|dWa UOpO se
pue UOlUazos BaiIWWOD Bulpuedas OISSeYy “1) YUM BDUaIaJUOD BUOYdala}
‘(Z°Q) UONUAIa1 BayIWWOD Sulpsedas asey “Ij YUM adUaJajUOD auOYdaj—ay
(Z7'0) uonow uoNdafas sypesjuop/sasea] Szya| OO'SSrS T oo'ssts W yraqesi|3 ‘Yaz UOA|OZ07/7Z/L
azyeuls ¢(G°Q) Awes Sulpsesas |JeApl] “A YUM SaduUaJajUOD aUOYdasa} ‘(¢°0) jo uonoafay
uoljowW Uoldefes Sulpuedad ySsay pue |[eAp!y “aA YIM BIUapUOdsasOD 9g UOIdUUNssy
(oT) uoisodsig jassy TTNa] 0O'SS%S v2 00°Z60'TS W Yjagesi3 ‘uaz13 UO0A}OZ07/vZ/Z
wes 0} SUqiyXa pue a.nd pue uo!duunsse jo aa1jo0u azieUuly {(¢°Q) UO!ONe
pue ajes Jo aanjou azyeuly ‘(p°Q) awes Sulpuedas jjasoy pue jezay ‘sussayy
YUM aduUas9aJU0d aUOYda|a} ‘(¢°9) Swes SuIpsesa |jasoy pue JeEZHAN “ssssaj/
YUM aduapuodsasoo pue Jaayspeaids aund pue uol}dunsse maiAay
(70) uaWwaasse psojpue| s,e{jaIS Sulpsesai jeZWaN “WI syoesjuo0p/sasea] Seg} OO'SSPS 6T os'798$ W yyeqgesi|3 ‘uaz! UOA|0Z07/E7/Z
YUM aduapuodsaod ‘(Q°T) sasea| SusjIafes UOIJOW sNqiuWWO PUOdaS asiAas jo uoldafay
‘(Z7'Q) awes Suipsesas sedan] “4A YUM adUapuodsauod ‘(¢°Q) sasea] Aiadoid g uOIdUNssy
Jeas Jo uoNDafas BulpseSas YssdH Pue |JEAPIN “Ssssa|j YIM adUapUOodsaliOD

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

“ ©
nS
on
el

| |8

Oo .

. A

S a

9 °

” 4

> t

Sl wn

wml [A

 

TOTAL

TOTAL OF ALL TIMEKEEPERS

 

 

 

 

 

 

Case:20-01947-jwb Doc #:446-3 Filed: 03/05/2021 Page 18 of 26
03/05/2021 Page 19 of 26

20-01947-jwo Doc #:446-3 Filed:

Case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

st 00°%22'9S WLOL
($°0) sanssi payejas ayes Suipsesas sjiewy uontsodsigq jassy TENA] 00'SSts s0 OS'27Z$ W auuezoy ‘e1UNID10Z0Z/7Z/L
(O'T) ewes 0} syqiyxe uontsodsiq yassy TING] OO'SStS ve 00°Z60‘TS W Ylegesi|3 ‘UaZH13 UOAIOZ0Z/P7Z/L
pue 21nd pue uonduunsse jo aojou azieuy ‘(¢°Q) UoNone pue ajes Jo ad!}0u azijeuy {(y°0)
awes Sulpsegad |Jasoy pue jazHaN “Sussa YM BdUaIaJU0D auoydajay ‘(¢'0) awes Suipsesas
[]8S0Y PUE }AZ}1aN “Sussay] YIM BdUapUodseiJO pue Jaayspeasds aind pue UOWdWNsse Mainay
(Z'0) 4apso saunpadoid Suippiq uonisodsiq Jessy TINa] 0O'SSt$ vo oo°z8TS W Uiagesi|3 ‘Yaz UOA}OZ07/ZZ/L
asinad ‘(Z°0) Japso pasododd 0} suojsinas Sulpsegai 41919 s,adpnf{ yyw aduasajuoo auoyda|a |
(6'T) Sanss! ajes Suipse8ai saduaiayuod pue Yyoieasay uonisodsig jassy| TTya} 00°SSbS$ 6T 0S'798$ W auuezoy ‘eUuNID|0Z07Z/TZ/L
sainpasoid uontsodsig jassy TING] OO'SSPS zo 00'Té6S W Yragesi|3 ‘Uazy3 UOA!OZOZ/TZ/Z
Bulppiq Sulpsesai Japso papuawe Buipseai o183e, “sl YIM aduasajuoo auoydayay|
(2°0) saunpasoid uontsodsiq assy TING] OO'SSS 60 os'60v$ W Yregesi|3 ‘uaz! UOA!0Z07/0Z/Z
Sulppiq Suipsead sapso pasodod mainas ‘(/°9) sesnpavoid Suippig uo Suleay puany
(T°0) a20uU Asossiwoud siajjas Sulpse8as aduapuodsasod ‘(Z7°0) apso sasnpasoud Suippiq uontsodsig jassy TING] 00°SStS 60 0s'60¢$ W yjaqgesi|y ‘uaz}13 UOAIOZ0Z/ZT/L
papuawe 40 aoij0u yeup ‘(9°9) UOHOW saunpazdosd Suippiq pasodoid azijeuly pue ‘asiaas ‘MalAay
saunpasoid ajes 0) suonoaiqo malAay uonisodsig Jassy TINA] 00°S6SS 0 0S'Z6z$ “gq uaydays ‘Mo1D10Z0Z/LT/L
(€°0) a2ueunsse ayenbape pue uonow uontsodsiq jassy| TING] OO'SSPS eT OS'T6SS W Yjagesi|3 ‘uazy UOA|0Z0Z/9T/Z
ajes Sulpsegas (jasunod psojpuey soquy UU) Jays “WJ YIM |dUeJajUOD aUOYdaja} ‘(7°9) UONOW
ales JO JUawWazas jeljUajod pue jsedas0j MOjj-Ysed Suipsesai |JeApl] pue jazyan ‘seonq ‘yssay
“SISSBIA] YIM BdUasajJUOD aUOYdala} ‘(T°Q) UOOW ales 0} JDa[qo 0} UOISUa}xa BUIpPseBas OIBBEYy
“IW 0} adUapUodsaisod ‘(T"9) UONOW ayes 0} algo 0} aaysnJ| SA 40} UOISUa}xa SUIPseSad seIN]
“AIA. 0} BDUaPUOdsa.sOD ‘(T°9) UONOW ajes Bulpsesas O1SBeW “AIA YUM BdUBIajU0I aUOYdajaL
(70) 2wes Sulpsesas adey UW) YM aduapuodsais09 uolsodsig jassy TING] 0O'SStS v0 00°78TS W uyagesi|3 ‘uaz}3 UOAIOZOZ/ST/L
‘(Z'0) uonow ayes 03 UOIIAIGo aly 0} JDN 404 auI|peap pua}xe 0} UOIJE{NdIYs MalAaY
(S°0) aunpasoid pig 40} uoOU pue Japso payipadxa Suipsesai aoinsas yo yooud auedaig uolsodsig jassy TING] OO'O6TS sO 00°S6S W yoUeF ‘PsWaPOXIN|OZOZ/OT/Z
uolow sainpasoid Buippiq 104 ad{vuas Jo yooud asinas pue MaIAay uonlsodsig jassy TTNg| 0o'Sssps TO os'Svs W yyaqesi|y ‘uazi13 UOA}O70Z/0T/Z
(O'T) a20u UayoYs uonisodsiq qassy TING] 00'SStS 6T Os'798S W Yiegesi|3 “UaZ7}19 UOA]0Z0Z/8/L
0} UO}OW Yep (TO) UOOW sasnpasoud Buippig Bulpsedas |jasoy “uy YIM aduapuodsai02
‘(Z°0) uoNoWw sainpadoid Suippiq jo snjeqs SuipseSas y19}9 s,a3pn/ ym aduasaju0d auoydayay
‘(T°0) sexe} Jajsues) Sujpuedas sean] ay YIM adUapUOdsaod ‘(¢°Q) UOOW sainpasoid BuIppiq
pue Juawaaise aseysind Jasse Sulpieai sean “JI) PUB YOSI9H “JIA) YIM BdUaIaJUOD BUOYdajay
Ayiadoud jeuosiad jo sajsues ay} SuipseSas UdZ}H9 UO “S| YIM UONE}NSUOD jeULAazU] uoljisodsig Jassy TT] 00'0SSS TO 00°SS$ H ueas ‘4009]070Z/8/Z
(ZO) JUaWaaIZe aseysnd Jasse 0} SuOIsiA|s SuIpsesas Seon] “JV YYWM BdUapuodsals09 uonlsodsig jassy TING] OO'SStS vo 00°78TS W ueqgesiyy ‘uaz3 UOA]OZOZ/Z/L
(7°0) Awadoud jeuosiad uo saxe} Jajsues} BUIPseBas YOO “JV YIM aoUapuodsau0D
(70) 238 ‘sanssi xei/yay Sulpsesai sjew3 uolysodsig jassy| TIN] 0O'SStS v0 00°78TS W auuezoy ‘eqUNID10Z0Z/9/Z
(€°0) UoROW sainpazoid BuIppiq SulpseSas seInq “4A) YIM adUaIayUOD uolisodsig Jassy TING] 0O'SSPS 60 0s°600S W yjagesi|y “u9z}19 UOA}OZ0Z/9/Z
auoydaja} ‘(T°0) uoOW saunpasoid Bulppiq 404 ayep Suveay 0} 10}1pau9 pasnoas pue
DON ay} JO JUasUOD BulpsedaJ sednq “4IA) YIM aQUapUOdsaOD ‘(¢°Q) aWes 07 sUOISIA|a’ pasodoid
Sulpiedas |jasoy “4A) YyyIM adUapuodsa.O) puke UOOW sainpasoid Suippiq asiAad pue Mainay
(T‘0) a1ep Buleay saunpasoid uonisodsig jassy TING] OO'SS~S 60 os'60r$ W yragesi|3 ‘uazu13 UOA|0707/6/Z
Sulppiq Sulpseges wea} Ajyieg 0) auapUodsaiod {(T"Q) Ua]JOYs 0} UONOW UO JapJO MalAaL
{Z°0) uoNow sainpasoid Suippiq uo Suleay Sulpsesai 4ays04 “sj YIM BouaJajUOI aUuOYydajay
‘uoQOW Saunpal0Jd SuIppiq Oj ajep Susseay uazOYs 0} UOOW asinai ‘(¢°9) awes SuipseSos
H]2S0¥ “JIA) YIM edUapuodsai09 pue UOHOW Sainpadoid SuIppiq payepdn asinas pue maiAay
(€°0) awes Sulpsedas sjiewssa pue uoMOW Sainpadoid ayes MaIAaY uonsodsiq Jassy TINS] OO'SSrS £0 OS'9ETS W auuezoy ‘equNnID10Z07/S/Z
uonow sainpasold Suippiq Buipsesa jjasoy “UA) YIM adUapuodsaoOD uonisodsiq jassy TING] 00'SSrS TO os’sps W Ureqgesify ‘Uaziy UOA]0Z0Z/S/Z
NOILLISOdSIG LassVv
SANELIEN “dis9saq 31 apo) ysel | 93ey paiiia S4H 19 qy pallid SWeN UdL | a7eq

 

 
03/05/2021 Page 20 of 26

20-01947-jwo Doc #:446-3 Filed:

Case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(€°0) sainpayas 03) uonesjsiupy aseD ETN] OO'SS~S eT os'T6Ss W Ulegesi|3 ‘UaZH¥ UOA]OZOZ/PT/L
suolsiAad Buipsesas wea) Aj4seg Ym adualajuos auoydaja} {(Q°T) sajnpayys asiaas pue mainay
(€°T) sainpayas Buipsegas sanued je YM jJeo aduaJajUuOd] UONessiUIUpY aseD ETNA] OO'SSPS € 00'S9€‘TS W auuezoy ‘equniD10z0Z/PT/Z
(ZT) @wes Suipsedas sjewe pue sjuawpuawe ajqissod Suipiedau saseo |je ul Sajnpayas mainay
(ET) sJuauUpUaWwe Bulpiedai sajnpayds jo matnal ulsag] UONesIUILUpY ase> ETNA] OO'SS~S €T OS'T6SS W auuezoy ‘eqUNIDd|0Z0Z/ET/Z
sanss| sajnpayas Sulpsesai sjiew3} uoiesjsiuiwpy ase> Ea] OO'SSVS s'0 0s 227 W auuezoy ‘eqUNID|OZOZ/TT/L
(S'0) awes 0} suoisinas pue sajnpayds Buipsedas eyuNID] uoNersiuIWpy ase> €TNg| OO'SStS ov 00°€60‘7S W yjaqgesi|g ‘Uazity UOA}OZOZ/OT/L
“SIAL YIM Saduasajuod ‘(T'y) JO}Gap Yea 404 Sajnpayys Suipsesau |jEAPIN “4 YIM aduaJajuoOD
($0) Jaljddns Suiuoseas Sulpsegas pue ym sjiewa ‘(p'p) aes BuIpsedas sjjewia| uonesysiuiwmpy ase> €TNS] OO'SStS 67 0S°622'7S W euuezoy ‘e3UNIDI0ZOZ/OT/Z
pue saouaJajuod snosatunu pue Buljlj 10} Sased ||e Ul Sajnpayrs azieuly pue asiAas ‘MalAaYy
(S‘y) sajnpauds ajyajdwio9] uoneasiuiwpy asep ETN] OO'O6TS Sv 00°SS8S “W yauer “PswWapOy¥!IN|OZOZ/OT/L
(6°T) sajnpayps yo} uoesysiujwpy eased €TNa] OO'SStS se 00°62L'TS W auuezoy ‘e3UNID10707/6/2
UOIJa{AWOd UO YOM ‘(7'0) JUaWAadeUeYW) Ajjieg Sulpuesas yueyy 0} sjiewia ‘(~'Q) awes Bulpsesas
[J 8duasaju0 ‘(T°T) UOajdwod ajnpayrs SulpseBas saduasajUOD pue sjlewa snoseuNN
(€°0) d ajNpayas UO apnjou! Oy suoypad Jo} Youeas NON] VOesiuIWpY eased ETNa] 0O'SStS 90 00'ELz$ W Uiagesi|a ‘uaz UOA}O707/6/2
MaiAas ‘(€°0) Suleye jeIsueUL JO JUaWA}e}s pue ajnpayos JuaWaseueW Al4ieg asinas pue MaIAdY
SaSed ||e 40} SajNp|ayds UO Su;yOM BulnuUOD) UONeSIUILUpY aseD ETNG| OO'O6TS 8 00°0@S‘TS “W yeuer ‘PysWapOyIN|OZ0Z/6/Z
(sO) awes} uoneysiuipy eased ETG] OO'SS7S £0 OS'8TES W Yieqgesi|3 ‘U9Z13 UOA}OZOZ/8/Z
4JOj UOHJEWOJU! Pue Sajnpayos Sulpsedas Yaa YIOY YIM aduaJajUOD auoYydaya} ‘(Z9) suleye
jelnueuly JO sjuaWa}e}s 40} UOITESI] YeQdOY BuipseBas jeuipued “spy yy aduapuodsa0D
({T°Z) awWes UO 440M 0} ANUUOD pue sajnpayds Bulpsesas Saduasajuod pue sjiew;z] uO!ensiulWpy aseD €Tya] OO'SSPS Te 0S'SS6S W auuezoy ‘e1UNID}0707/8/L
SOSED |[e 40} SajNPayYIs UO BUNAOM BuUINUUOD! UOHesIUIUpY aseD €TNa] OO'O6TS 9 OO'OVT‘TS “W youer ‘hjswapoyIN}0Z0Z/8/Z
(Z'0) sainpayds Suipseai equnig ‘s] UOeSIUIUpY aseD €Ta] OO'SStS v0 00'78TS W Yjoqgesiy3 “U9z}19 UOA]OZOZ/Z/Z
YUM adUaJajuod ‘(7°0) Bes OJ papaau UONeWUOJU! pUe O ajnpayos Sulpsesas aouapuodsasoD
(0°Z) sainpayas uo YOM anulquod :(7°9) WN a8eso}s}_UONessiUIMIpY aseD ETN] OO'SSPS E 00'S9E‘TS W auuezoy ‘eUNID10707Z/L/2
NW Sulpiegai sjiewa ‘(g°Q) saseo |je ul sajnpayos Suipsesas saauasajuod pue sijewa snosauinn
sajnpayos uo ysom| UONeSIUIpY aseD €TNG] OO'O6TS € 00°0ZS$ “CW qauer “yswapoxINnj0Z0Z/Z/Z
(T‘0) sajnpayas Sulpsesau siajjas} uonesysiuiupy ased €TN9} OO'SStS ec 0S'9P0'TS W Yiagesi|3 ‘UaZ13 UOA]OZ0Z/9/L
“AW 0} aouapuodsaiod ‘(7°T) sajnpayas Suipsegai equnig ‘sj YUM aduasajuod auoydaya} ‘(9'T)
Wes JO} papaau UO!JeWOJU! pue Sajnpayos Sulpsesad y9a1D YOY YIM adUaJajU0D aUuOYdaal
{Z'T)} uonessiuimpy eased ETN] OO'SSPS et 0S'9P0'TS W euuezoy ‘e1UN!ID|070Z/9/2
wes UO xJOM ‘(T*T) sajnpayas Ad}dnsyueq Suipsesai sjiewia snosauuinu pue |jed a2ualajyuoD
SJaps0 paudis Sulpsegai adiAsas Jo syooid asedaig} uoljejsiuiwmpy aseD ETNG] OO'O6TS s0 00's6s “W yaues “ysWapOHIN|OZ0Z/9/Z
(9°0) sajnpayss Sulpsesas saduasajuod pue sjiewz] UONeJsIUlLUpY aseD ETNG] OO'SS7S 90 00°€Z7$ W auuezoy ‘eqUNID10702/S/Z
sajnpayds Sulpsegau sjiewy9} uonejsiuiupy eased €Tyg] 00'SSvS s0 OS 2772S W auuezoy “e3UNID10Z0Z/t/Z
(ZO) UoneuOsU! Sul Bulpsesas siojpasd YIM SadUasajuod] UO!e/s!UlLUpY aseD €Tyg] OO'SSPS 6T 0s'798$ W auuezoy ‘e]UNID/0707/7/Z
(ZT) sainpayas Suipsesai pasinbas uonewoyul BuipseSas Saduesajuod pue sjiewa snoJawinN
NOLLVULSINIGY 3SW>
eT 00°”z9$ WLOL
S49|]2S “AW 0} sishjeue apiAod pue) suolesadQ ssauisng ZT] OO'OT9S v0 00'vy7z$ WOIS *y ‘19}]2}0Z0Z/E7/Z
quawaguljul ajqissod 40} wawes oapia Aq aweu }eDdOH jo asn azAjeue pue yoseasas ‘malAay
uonsanb WIW4 papuedxa sulpieSas winquaqulm “s\ WO. [lea 0} puayy}] suonesadg ssauisng ZTa] 00'S9SS €0 0S'69TS “W uanays ‘0}0zze}ed|0ZOZ/TZ/Z
aes Bulpseded| suojesadQ ssauisng ZTNG| OO'O6TS z0 00'8Es “y Ajsaquiry “Buliqain|OZ0Z/ST/Z
JalyjNed “sj 0} BUapucdsaisoo ‘aseqejep ayepdn ‘uonejdde ysewapes $3/y4 GINDVYD YUM
UONIBUUOD U! 29140 JsBWAapPes| PUe JUAaJed SaIeIS pau WO. UOeDI/|qGNd JO ANON MaIAaY
(€'0) squawaa3y Suleiadg Aseipisqns Suipse8ai pjasun “sj 0} pue Woy adUapuodsaii0>| suoeiado ssauisng ZENG] OO'SZSS £0 0S'°ZZTS u9J07 ‘siIMpUy|0Z0Z/8/Z

 

 

 

 

 

 

 

 

 

SNOILWU3dO SSANISNA

 

 
03/05/2021 Page 21 of 26

20-01947-jwo Doc #:446-3 Filed:

Case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(€°0) ewes Sulpsedas adjvuas suonesddy 9TNE] OO'O6TS 80 00°@STS “W yauer ‘P{swWapoxIN|OZO7/E?/Z
Jo Jooid asedaud ‘(¢°Q) y8aI9 YOOY pue Buels ‘IysINYyIeg ‘TN/M JO} SjUaWAa}e}s Baj a}a]dU0D quawAojdwi3/ae4
P8ZSd suonesiddy 9TNa| OO'SS~S TO os'Sts W Yragesi|3 ‘uazH13 UOA}OZ07/Z27/Z
pue 48919 YIOY JO} s}UBW9}e}s aaj Sulpueau |jasoy pue seon] ‘sussayy YM aduapuodsai0D quawAojdwy/aa4
juawayeys aaj Sunjeip anuijuoy suoneayddy 9TNG] OO'SSHS t oo'ssis W ylagesi|3 ‘UaZH3 UOAIOZOZ/TZ/Z
quawAojdw3/aa4
(60) way suonealddy 9TNG] 00°06TS T 00°06TS ‘WW qoues ‘1ysWapoyIN|OZOZ/T2/L
Me] Ydea JO} SUONEdIYIII89 auedaud ‘(T°9) suonNnad yuawAojdwa 0} suo!za!qo 40} JayDOp yO3YD quawhojdw3/aa4
eayspeaids aaj asinas pue Mainay suonesddy STNG] 0O'SSPS vt 00°ZE9S W Yjagesi|3 ‘UazH13 UOA]OZ0Z/02/Z
quawAojdwi3/aa4
070Z ‘euns 10} sasuadxa pue saaj 10} Jaayspeasds auedaig suoneajddy| QTE] OO'O6TS ST 00°S87$ "WN Jouer ‘sWapOHIN|OZOZ/07/L
juawAo)dw3/aa4
sanss! uawAojdwa Sulpsegas Uaz}J UOA “SI UJIM adUaJaJU09 aUOYdajay suonesddy 9TNg] OO'SESS vo 00'8E7S *g uaydays ‘M01910Z0Z/ST/Z
quawAojdwig/aa4
(TO) Owes Suipsesas adey “sy YM adUapuodsa.od “(7°9) UOI}OW ayes 0) UOIaIGo suonesyjddy 9TNa| OO'SStS ZO OO'T6S WW Yyyaqesi}3 ‘uazHy UOAIOZOZ/ST/Z
Ff OF JON 405 auyjpeap puayxa oj uoNeindns mainas ‘(7°O) Bueay TE Suipsegsas jazan pue juawhojdw3/ae4
“WEAp!] ‘s4ajjas “sussay] yim aduapuodsaod ‘(T°9) suoNeoidde uoluajas 0} yalgo 0} auljpeap
SuIpse3ai SEIN] “IW YUM aduapUodsaod ‘(T"9) UOUAIas UOPO se Bulpse3as avUapuodsai0)
(€'0) ewes Suipsesas suonesiddy STAG] OO'SSPS £0 OS‘9ETS W yragesi|3 ‘uaz}13 UOA}0Z0Z/ET/L
YoS139H “UIA) YUM BdUapUOdsasJOD pue JapsO UO!]U|}aJ UOPO}se\ O} SUOISIA[I Pasodosd MalAay qualwAojduiq/aa4
($0) uonesiydde uonuajas uopoyseyy BulpseSas sean] “4 YIM adUapUOdsaOo suoneajddy 9Tya] 00'SStS OT 00°8ZZ$ W yieqgesi|y ‘UaZH19 UOA|O7ZOZ/6/Z
“{T'T)uonesjdde uonuajas uopoyseyy Sulpsesas o183eyy “JAI YIM adUaJejUuOd aUOYda|aL quawAojdwiz/ae4
suonedidde uoluajas aaqqwwo Buipsegad seonq “uj 0} aUapUOdsaOD suonenjddy 9TNS] OO'SStS TO os’svs W yjegesi3 ‘uaz UOA}OZ0Z/8/L
quawAojduwiz/aa4
(v0) speuoissajoid 9a}}!WWWOD Joy SuOIyedIjdde yuaWAojdWa MaiAaYy suonesddy 9TNG] OO'SStS v0 00°78TS W yyeqesifa ‘Uazy UOA]OZOZ/Z/L
quawAojdw3/aa4
SNOILWOIIddV LN3INAO1d 3/334
TOL O0°PZL'S7$ TWLOL
sadueyd 1ysI/YsIY 0} Sajnpeyos puawiy} uoNessiulWpy ase €TNa| 0O'SSHS €0 OS'9ETS W auuezoy “21UNID|0Z07/8Z/L
sJapsJO UO!Ua}aJ pue ‘adIAUaS Pue Bulls ‘wue]D ajyep seq Bulzieuly Suipsesau sjrewy] uoiessiuiwpy asep €TNa] OO'SStS FI 0s‘00S$ W auuezoy ‘euNId/0Z0Z/EZ/Z
(€°0) Suippiq SuiAoidde Japso Sulpsesa adiAsas jo ajeoyijiao auedaid ‘(¢°9)| uoMensiulwpy asep ETN] OO'O6TS TT 00'607$ “W youer ‘iswapoy!N}OZ07/EZ/L
awes Zulpse8as adiasas jo yoosd asedasd (¢°9) ajep seq BuNjes JO} sdNOU pue UONOW ajajdwioD
(v'0) S}uaWwajejs vaj Bulpsesas suaAy “g YUM} UOIessIUIWpY aseD €TNG| OO'SSPS 30 O0'V9ES W auuezoy ‘e1UNID10Z07/72/L
sjJeWa pue SaduaJajU0d pue sjiewa ‘(p°O) UOI}OW azep seq Buljly pue Buizijeuy Suipsesai sjiewy
SUQIYXe pe}eja4 PUB UONOW ajep Jeq asiAed PUB MajAZY] UOHessIUIWpY ase €TG| OO'SSPS v0 00°@8TS W yjagesi|3 ‘Uazi9 UOA]OZOZ/TZ/Z
(9°0) uonow azep Jeq Buipsesas spew (pO) yoIusaYD “s YM UeZIUIOD BulpseZai] uoIe.siuiWpy aseD €Tya] 00°SSPS Z 00'0T6S W euuezoy ‘eIUNID/OZOZ/TZ/Z
splewia “(7°0) Sanss! 8a}}!WIWOD Buipsesas Saduasajuod ‘(¢"Q) sjuUaWUpUaWe Sulpsesai sjewy
(TT) uonow ayep Jeq Uo} UoNedsiuIpy ased ETN] OO'SStS cz 00°'TOO'TS W auuezoy ‘ejUNIDd1070Z/02/L
4OM pue SagueYD DDN MaiAad pue sjlewa “(T'T) sanss! ajes Sulpseai jjed aouasajuod pue sjiewy
(T°0) juaWaze}s je!UeUI) eUOSIad BuUIpseses) uONejsiUIUpY ase ETNG| OO'SS7S c0 oo'Té6s W Yieqgesi|3 “U98Zz}13 UOAIOZOZ/9T/L
SUISBId “J 0} adUaPUOdsaIOD ‘([°9) UONOW ajep eq SulpseSas asey Up) YIM aouapuodsai0D
Sa[Npayds 0} sjuawipuawe sulpuesas sjewa snouawnu ‘(p") awes Zulpsesei| uoiessiunupy ase> €TNg] O0'SSPS S€ 0S'76S'TS W auuezoy ‘2UNID|0Z0Z/9T/Z
yalusay *s 0} Je pue wie] UeTIWIOD MaiAal ‘(9°0) BUNBaW TpE Sulpsesas |jeo aauasajuod
‘(6°T) awes SulpseSa. sjewa pue sjuawuNdop pajejas pue uoOW ayep seq Jo Yeup ajajdwiop
(g°0) ewes Suipsedai) uonesjsiuiupy asea ETS] OO'SS~S Lt 0S'°87Z‘TS W auuezoy ‘equNnID10Z02/ST/Z

s}lela pue Uol}OW azepseq UO JOM ‘(¢‘Q) Sajnpayds Sulpsesai sjewa ‘(/°9) sjJUaWINIOp MatAal
pue ue3ii0D Suipsesas sansed pue 1209s YUM sjiewa pue YydIUJay “S YIM aUasajuOD {(7°0)
awes Sulpsesas duajajuod pue Sanssi JOpUaA Bulpsedas sonued pue sipnowwopy “dg YM sjlewy

 

 

 

 

 

 

 

 

 

 
03/05/2021 Page 22 of 26

20-01947-jwo Doc #:446-3 Filed:

Case

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Z'0) 2wes Bulpsesas sean] ‘u yyIM adUapUOdsalOD $}9e1}U09/sasea] Sza] 00°SStS L0 OS'8TE$ W yiogesi|y U9z}19 UOAJOZOZ/T/L
pue asuaal Jonbi yeQ jeAoy Bulpsesas dospsem “UW YM aduaJaJUOI BUOYdajay ‘(g°9) aes JO uonoafay
SUPE [9ZHAN “JIA| YIM adUaJajUOI aUOYdajay pue JUaWaeIZe Pso]pue| Suisue7 yseq MalAay 2g uoiduinssy
SLVYLNOD/S3SV31 JO NOLLDIfau 3 NOLLIANSSY
T9 OS'SZL‘7$ IWLOL
(T°) sajnpayss juawaseuey Aj4seg Suipsesas| siojipasy jo Sujaayy 619] OO'SSPS ZO OO'T6S W yyegesi|3 “uaz313 UOA|OZOZ/LT/L
SJ9]]9S “JW) OF BDUapUOdsais0Od ‘(T'9) BulseaY TyE Bulpsesas seonq A] YIM adUapUOdsaIIOD
(pO) Suly Suipsesas jesauay Aauoyy a3e3S| s10}Ipaip yo Buaayy 6Txa] 0O°SS~S 9€ 00°8€9‘TS W auuezoy ‘eUn!Dd|0Z07/LT/L
Eploj4 YIM sjlewa ‘(g°Q) sJuawNIOp SJa}jas pue sodas Suljesado AjyjUOW BZulpsesas sjiewa
(¢°T) sdunaaw Tre puaye ‘(6°0) sSunaew TE JO} UOIesedaid Ul Sajnpayas MatAal Ajjalg
(1-0) suonnad} ssoyipap jo BunVeY 6TNa] OO'SStS £0 OS’8TES W Yragesi|a ‘uaz UOA]OZOZ/9T/Z
SuIpsesa. S1ajjas “AW 0} aUapuodsaso9 ‘(7°9) sajnpauds pue Bueay TyE Buipsesai |jeapry
“IW YUM aouasajuos auoydajay “(T'0) uoNeUJojU! SuueaY TyE JO} Jsanbead sjoypaso Suipsesas
J9ZH9N “IW YUM aduapuodsaisos ‘(T°O) Sueay TE Suipsegai |jeapr] “uj 0} a2uapuodsais09
‘(Z7'0) uolnjow ayes pue Bueay Tye Buipsesai sulsBig “AW YM |dUaJajuod aUOYdaja,
(ZO) Suveay Tye Suipsesa. jazpay pue “jeapry ‘ssajjas “sussayy YIM BdUapUOdsaiOD| sO}IPasD yo Buea 61a] OO'SSPS v0 oo'r6s W Yyeqesi[z ‘Ueziy UOA|OZOZ/ST/Z
(Z'0) Sueay Tye Suipsedos weay! ssoypap jo SunaaW 6TNG] OO'SStS £0 OS'8TES W Uiegesi|3 ‘U9ZH19 UOA}OZOZ/OT/L
Ajqaeg 0} a2uapuodsao9 ‘(¢'Q) Sulseay Tye Suipsesas o18Bey “UIA YIM aduasajuod auoYydajay,
(9°Q) sanssi xe} pue Suleay Tye Sulpsedas Saduasajuod pue s|iew 9] sJOUpasD jo Bunaayy 6119] 0O°'SSPS 9°0 O0'EL7zS W auuezoy ‘eyUuNID1070Z/L/Z
sioUpaia jo Sujaaw suipsedas M|07 “4 YUM adUapUOdsasOD| SIO}palD Jo BuNVa,\\ 6TNa] OO'SStS TO os’svs W yiagesi3 ‘uaz UOAI0ZOZ/Z/L
SYOLIGIYD JO ONILIIN
v0 00°Z8T$ WLOL
euaodans aionq ‘3g Mod }ejdoH 0} asuodsas Yyesg uonesiy!] 8TXg| 0O'SSS £0 OS'9ETS W Uregesi|3 ‘uaz! UOA}OZ07/6/Z
(TQ) julejdwoo ayjiasino7 Suipsegas jeuipse> “apy yum aduapuodsa.0> vores STNG] 00'SSPS TO 0S'°St$ W Uyegesi|y ‘uaz UOA}OZO7/L/Z
NOILVSILN
7 os'88s‘v$ WLOL
gS4 JO uoIDa[go malnay suonesyddy 9Ta] 0O'SSt~S 70 OO'T6S W auuezoy ‘eyUNID10Z0Z/62/L
quawAojdiu3/ae4
(10) uonuajas aa}IWWOD UO BuLesY BuIpsegas wea} suonesiddy 9TNal 0O'SStS £0 OS'8TES W uyagesi|y ‘U9z3!9 UOAIOZO7/8Z/L
Aj4ieg YM aduapuodsasod ‘(7'9) suayjzew UONUa}ad Sulpuesas seonq “uj 0} adUapUOdsa|iIOD quawAo|dwiz/aa4
(Z7'0) JuawAo|dwa Uopoyseyy pue UONUA|Jas Ba}]ILUWUOD BuUIpsesas OISSeYy “A\] YIM BUaIajU0I
auoydajay ‘(7°0) UONUAIas 3a}{]WWOD BuIpsedas aFey “WW YM BdUaJajuod auOYda|ay
SAOSIAPY 49949 YDOY JO JUBUI|}e}s 9B} BSIADY suoneaddy QTd] OO'O6TS c0 oO'ses “W Jouel “D}SWSPOHIN|OZOZ/L7/L
quawAojdwi3/aa4
uonsalqo aaj/sanss! ddd Bulpuesas sjiewuy suonesjddy QT! 00'SStS s0 OS 2277S W auuezoy ‘e]UNIDI0Z0Z/27/L
quawAojdwa/aa4
SaNss! ddd Sulpsesas sew; suoneayddy 9Ta] OO'SSHS s0 OS'L72$ W auuezoy ‘e1UNID1070Z/97Z/L
quawAojdui3/204
(9°0) sanss! ddd Suipsesa. sew suonesiddy 9Ty8] OO'SSPS 90 OO'EZz$ W auuezoy ‘eUNIDI0Z07/vZ/L
quawAojdiu3/aa4
SJBUIEJAJ BdPIWWOD 0} UO!IIAfGo WeIg suoneaddy 9TNa} OO'SStS so OS'L£77$ W uragesi|3 ‘UaZ113 UOAIOZOZ/EZ/L

 

quawAojdwi3z/aa4

 

 

 

 

 

 

 

 
03/05/2021 Page 23 of 26

20-01947-jwo Doc #:446-3 Filed:

Case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(v0) awes Sulpsesas aduapuodsasso) pue aouesnsse ayenbape Suipsesai Jays “4 $}3e1]U0D/sasea)} S79] 00°SStS vt 00°LE9S W Yyegesi|y ‘UazHA UOA|OZOZ/0Z/Z
YUM 92U9JaJU09 aUuoYdaja} ‘(Q'T) Sasea] uleIed yafas 0} UONOW snqiuWO pUOdas BuUNjJeup UIZag JO uondafay
7B uoNdwnssy
M@IA2I O} UIZ}F UOA “SJ JO} SaSed}] j[Nd sqoes}U0D/sasea)] szya] 00°097S TO 00'9z$ W espuexaly ‘SpoomM}|0z0Z/02/2Z
jo uondafay
7g uONdUwNssY,
(€°Q) aes Bujpsesas doupsem “UW YM adUapUodsaliOd pue asuadij sonbi] yeO jeAoy syaes}u07/sasea] SZy8} OO'SStS 90 00'EZ7ZS W Yyyeqesi|3 ‘UaZH3 UOA|OZO7/LT/L
JO} UoeINdNS pasiaad MaiAas ‘(¢°Q) Sasea| Jo UOIydLuNsse 40} Jaayspeaids JOJUBIeENS MalAaY Jo uonrafay
BZ uoNdwnssy
(¢°0) SaanOu aa} WJaqU! FeUOISSajosd BayIWWOD MatAad {(7'9) aes BUIPeZdI $79e1]U09/sasea)] SZ8] OO'SStS zT 00'9”SS W yjeqgesi|3 ‘uazi13 UOA]OZ0Z/LT/L
aouapuodsasio2 pue UONUAajas UOpOjse] Bulpsesai O1SSeWy “sj YIM BDUaJayUOD aUOYdajal jo uoldafay
3 uoNnduinssy,
saseal Ayeg Jo Spuojpue; Buipsedas uaz} UOA “SY YIM adUaIajUOD $19e1}U09/sasea] SZXa] 00°097S sz 00'0s9$ W espuexaly ‘spoom|0z0z/9T/Z
jo uonsafay
2g uoldunssy
(v0) @wes Bulpsesai jazaN “AA YM aoUapUOdsaiio2 pue diy 0G 10} asea| 0} sadueyo s}9e1}U0D/sasea] S219] 0O'SS~S 60 OS"60¢S W Yyagesi|3 ‘UaZ1193 UOA}OZOZ/9T/L
pasodoud s,psojpue] mained ‘(€°9) jeloueUly ENUaWYy}eaID YUM Saseal Jaidoo Suipsesas uoydy, jo uolafay
“S/W 0} aduapuodsaod ‘(7’9) suonzafas aseaj SuipueSau YOSJaH “4 YIM adUapUCdsels0D 3 uoNduuNssy
siojuesens asea| Sulpsedad asnoyauoys pue uaz}!¥ UOA ‘sas|] YM |/eWy syoesjUu0D/sasea] SZ] 00°097S £0 00°82$ W espuexaly ‘Spoomjoz0Z/r7T/Z
jo vonseafay
3 uonduinssy
(€°0) awes duipsedas syoesjuop/sasea} Szyg| OO'SSrS eT OS T6SS W uYyeqgesi|3 “uazity UOA]OZOZ/ET/L
YoSseH “JIA YUM aduUapucdsaOD pue JapsO UO!}Ud}aJ UOPO}Se|j 0} SUOISIA| pasodoid Jo uonoafay
Malad ‘(€'O) awes Jo UOINdUNsse Bulpsesas Wea Aj4seg 0} adUapUOdsaiJ02 puke $}9e7]U0D 2g uONduNssy
pue aduapuodsa.sod Sdq MatAad ‘(9°0) awWes Sulpsesai jaZWaN “AIA YUM sdUapUOdsaso9
pue Juawaaige piojpue| (s,e]ja3S) asn4 duuy O¢ astAad pue MaIAa ‘(T"O) Sasea] Ajuadoud jeas
{euapises-uou pasidxeun Bulpsesai |/eAp!] “J YM aDUapUodsaod ‘([°9) JUaWaaIZe Psojpue|
syodeauuly Sulpsesas yossay “JIA 0} BDUapUOdsaisOd ‘(7°O) @Wes BuipseSas doupyen “IW
yum aouapuodsasso2 pue asuadl) Jonby] yeO |eAOY 404 Aejs JO It] Suipsesas uonejndiys mainay
(ET) $}0b4)U09/sasea] Sta} 0O'SStS £0 OS'’8TES W auuezoy ‘ejUNID|0Z0Z/ET/L
sjuawpuawe Zulpse3aJ sajnpayys jo MaiAas ulZaq ‘(¢°Q) Sanss! asea] Jadoo pue uswWpUuawe Jo uonoalay
asea| Sulpiesas uazi1¥ UO “SW YUM aUasajUOD {(7'9) s}UaWPUaWeE SuUIPesas pan YM sjlewy 3g uONduNssy
(p°0) 42A0UIN} YUN aBeJO}s Suipsesai pue sanss! asea} Jaidod Bulpsegas sanuasajuod pue sjiewy $39e1)Uu09/sasea] SZxa] OO'SStS v0 00'78TS W auuezoy ‘eUNID10707/6/Z
jo uonsafay
7 uonduwnssy
(€°Q) saseay aulysew Adoo BulpseSas sean] pue |jeapl] ‘sussa] YUM aduapuodsaod ‘(Z°Q) sy0e1jU0D/sasea] SZx8] 00°SSPS s0 OS'Z27$ W yjaqesi|3 “uaz}3 UOA|0Z07/6/L
saseaj auiyrew Adod dulpuesas sadiasas jelnueuly edawy}easD WOsy aUapUOdsaOD MAaIAaY Jo uonoafay
2g uoNdunssy
(3°0) sanssi asea] SuipaeSas sjewy sy9e1}U07/saseay Sz} OO'SS~S 80 OO'P9ES W auuezoy ‘eqUNID10707/8/2
jo uondafay
2g uoIduunssy
(Z'Q) aseay ayjiAsino7 yo uoNDa[au s}9e1]U0D/sasea) Szya] OO'SS~$ £0 Os'sTEs W yreqgesi|g ‘uazy UOA|OZ0Z/9/Z
Sulpsesai |jasoy pue sean] ‘sussay YM adUapUOdsaOd ‘(¢°9) awes Buipsedas Aaus0ye jo uoNdafey
piojpue; yim aduapuodsajo) pue JuaWpUawe asea| Suisue] Jseq 0} aduUeYD pasodoid malAay 2g uoNdunssy
(v0) awes Bulpuesaiseonq} = ye, U0 /saseaq sza] 00'SSr$ 30 00'v9ES W yiegesi|3 ‘UaZ113 UOA}OZ07/Z/L

UIA YIM aduepuodsa.iod pue JUaWaaJZe psojpuey AID sesuey asinad ‘(7'9) awes Bulpuesas
SUOISIAGs pue JUaaaIZe puojpuR| Zulsueq sey BulpyeBas jazpayN “Aj YUM sduapuodsalioD

 

jo uoNsafay
2g uoNdunssy

 

 

 

 

 

 

 

 
03/05/2021 Page 24 of 26

‘446-3 Filed:

b Doc#

jw

20-01947-j

Case

 

SYOLIGAYD HLIM SNOILLWOINNIAINOD 8 SONILIAW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

se 00'S8T‘Z$ WLOL
(Z'0) ssaew juawaasZe Buesado Buipiedas pjasuy “siAj 0} pue WwoJj aduapuodsaso; ssa}JeiA) pueog 8Za] OO'SZSS ZO OO'STTS uaioy ‘SIINIpuy|OZ0Z/8Z/L
pue adueusanod
a}es0d10>
(€°0) eANdadssad ayesod4Od e Wo JUBWaaITY BseYyIINg assy PasiAas MaIAaY sae pseog 87X98] 00'SZSS €0 OS'ZZTS uas07 ‘siInIpuy|07Z0Z/8/L
pue adueusaA09
aj}esodio5
(Z'0) Juawaaisy aseyoing SdayeyW pseog 8za| OO'SZSS ee 0S°268°TS uasoy ‘syNIPUY]OZOZ/Z/L
Jessy YUM payelosse sanssi uado Suipsedes aduapuodsa.s0d dn-moj|O} “(Z°0) SJUaWILUOD pue adueusaa0y
apiaoid ‘(6°7) aanzedsuad ayesodsos wo. juaWaal3y aseyoing Jassy pasodoid malAay aje10dioD
SUSLLVIN GUVOd GNV JONVNYAAOD ALVHOdYOD
9°EZ O0°6ET‘6S WLOL
(To)asea] aulysew 391 Jo UONDafas BuIpsedas jaz}aN pue ||eApr] ‘sussayy $19e1]Uu07/sasea] S7nxa] OO'SStS s0 OS'427$ W Yyjeqesi|y ‘U9Z119 UOAOZOZ/TE/L
Yum aauapuodsasod ‘(T"O) s}unoWe and Buipse3as Wea] YaeI2 yIOY 0} e2UapUOdsa.JOo jo uonsafay
‘(€°0) Sasea| 93e}Sa jea1 Jo UONIafa1 SuIpsedas [azI1aN Pue [eAp!] ‘ssssayj YIM aduapUodsas0D RB uONdwNssy
aoueinsse ajenbape 3ulpsegas (psojpue] 11013aq JO} jaSUNOd) sIydOy “Uy YIM BDUapUOdsasIOD $]2e1]U09/sasea] Szy8] OO'SS~S z0 00'T6S W uragesi|3 ‘uaz3 UOA|0Z0Z/0E/Z
jo uonsafay
QW UONdUWNssy
(T'0) aseay s,eijais Suipsegau jazjien sy ym aduapuodsas09 s13e)U0D/sasea] Sea] OO'SSrS v0 00'%8T$ W Ylegesi|] ‘UaZ}19 UOA|OZ07/8Z/L
‘(T°Q) asea] aulysew a9! SuipseBas dospseny “4IA| YUM aQUapUOdsaOd ‘{7'9) sasea| Jo uonoafay
Ayiadoid jeuosiad Jayjo pue aseaj aulyseW ad) Bulpsesad jaZaN “JW YIM auapuodsaioD 3g uoNdUINssY
(9°Q) sanssi J2e43U09 AlojNIaxa BulpseBas SaduUasajuod pue s[iewy s}0e1]U0D/sasea)] SzNa} O0'SSPS 9°0 00'EL7S W auuezoy ‘eUNIDIO7ZOZ/vZ/Z
jo uonoafay
3 uONdUWNssY
(ZO) uonow UoNsafas azieuly ‘(¢°9) aes BuIpsesas j}eAP!T “AW YM SaduUaIajuOd $39e4}U09/sasea] Seng] 00'SStS T 00'Ssrs W ujeqgesiy ‘u2ezIg UOA]OZOZ/PZ/L
auoydajay ‘(¢°9) uoNoW UoNIafas Bulpsesas Yssa} pue |JeAP!T “UA) YIM adUapUOdsaI0D jo uonsafay
2g uoNduNssy
(€°0) BdIAuas Jo a} edIJ19499 auedaid ‘(¢°9) Je4]U0I/sasea| sy0eJ}U0D/seseay SZ] OO'O6TS 97 0O'v6r$ “W yauer ‘byswapoyxIN|OZ0Z/bZ/Z
JO uoljduinsse Jo a91}0U a3ajdwiod ‘(9°Z) sasea|/syoeJ]UOD Jo Jaayspeaids UO YOM jo uonpafay
3 uOndUINssY
uolqdalas Jo aps0/adOU/UONOW Buipsesas adinas JO yooid auedaig s9e1}U09/sasea} S79] OO'O6TS £0 00'Zs$ "WW yauer ‘ySWAaPOIN|OZ0Z/v2/L
jo uonoafay
3 uONduNssYy
(Z'0) syoe1JU0D/sasea)] SZ} OO'SSHS 6T OS"v98S W 4yagesi|3 ‘U9az313 UOA}OZOZ/EZ/L
juawaeise psojpue] $,e1/a3¢ Sujpuesa jazan WV YIM aduapuodsa.sod ‘(Q'T) saseaj Suoafas jo uondafay
UOljowW snqiuwo puddas asia ‘(7°Q) aes Suipsegas sean} “1 YUM adUapuodsa.od ‘(¢’0) 9g UOI}dUUNssY
saseay Ayiadoid jead Jo uondafas Sulpsedas YISJaH PU |JEAPIN ‘Sussa) YUM adUapUOdsai0D
sasea| Jo UONIefad Jo adI0U auedaig sy0e1Uu0D/saseay S79] 00'O6TS T 00°06TS$ “W louer “rjswapoxiNn|OZ0Z/E7/Z
jo uondafay
2g uoNdunssy
sasea} syesju0D/saseay S7g| 0O'SSvS 70 00'T6S W Yiegesi|a ‘UaZN3 UOAIOZOZ/ZZ/L
Ayiadoid jeas jo uonsafed jenuajod Sulpsesau |jeApr] pue YyosuaH “sussaiAj YIM adUapuodsaliOD $0 uondafay
2g uoNdwnssy
(€°0) saseay jo sye1}U0D/sasea] S79] OO'SStS c OO'OT6S W Yiagesi|3 ‘Yaz UOA}OZOZ/TZ/Z

uo}}afes jenUajod Bulpsesas a2uapuodsadod ‘(7°9) awes Suipsedas jazpan pue ‘|jeapry] ‘yYIss3aH
“suSSAlA] YIM BdUapUodsaOd ‘(¢°T) sasea] JDafes 0} UOIJOW SNqiUWO pUOdas Buljeip anulyUuoD

 

jo uonsafay
3 uOHduNssy

 

 

 

 

 

 

 

 
03/05/2021 Page 25 of 26

20-01947-jwo Doc #:446-3 Filed:

Case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9 LET 100°Z60'rs$ $¥3d3 D3 NIL TV YOd TVLOL
s‘0 OS°£zz$ WLOL
(S°0) 238 ‘slay ‘Ineg ‘uelsg YUM YOW Bulpsesa. sjew3 Buljoday €e1g] 0O'SS”S s'0 0S'L@zs W auuezoy ‘eUNID|0Z0Z/9T/L
ONILYOdSY
TE 10S"S00‘TS TWLOL
(€°0) SJUaUNDOP JUaSsUOD pso/pUe] Pue JUdUUSISse asea] paye!sosse a1eIsj jeay TENG] OO'SLSS s0 OS'Z87S uaso}y ‘SIINIPUY]OZOZ/P7/Z
MaiAad ‘(7°0) JUBWUBISSe asea| YSi4] 94} JO YON] Buspsegsas usz}!9 UOA “sp 0} pue Wo’ OWay)
uolqane jo a21}0u Suipsesai adiasas jo yoosd asedaig aje}sq yeay ZENG] OO'O6TS £0 00'ZS$ “W yaues ‘DjsWiapOy!N]OZOZ/P2/Z
SUOISIAOId aseaj JUBAIaJ JapUN Sadijou pauinbad Sulpsesas UaZ}19 UOA “Sj YIM a2UalaJU0D ayes] jeay ZENG] 00'09ZS TO 00°97$ W eupuexaly ‘spoomlozoz/Z/Z
(g°T) sjlewia s,uazi19 UOA “SW ajeysq jeay ZENG] 00'09ZS Zz 00°07S$ W espuexajy ‘spoom]oz0z/9/Z
YUM aoueps0IIe UI Sasea] MalAas “(Z7'0) SIINApUY “JI PUe UdZ}I UO, ‘SJ OL S}IeLUa MaIAaY
(T°) Aoydnuyueg Jo {no ayes 104 saxe} Jajsues] ajejsa jeay URS; [eNUa}Od ayeysy jeay ZENG] OO'SZSS z0 OO'STTS uai07 ‘sinupuy|0Z0Z/9/Z
Suipsedai aduapuodsasos ‘(T'0) ajfiAsino7 Buiajoaut siaq}jew asay} Suipsedas aouapuodsasioD
JLVLS3 1V3u
3'T 00°6T8$ WLOL
Sanssi sujejo SuIpsedas SiO}Ipasd OM) YIM SaduaJaJUuOD S40UP2s> YUM Oe] OO'SSrS v0 00°@8TS W auuezoy ‘e3UNID}0Z0Z/0E/Z
suonesiunuiwo
®W ssuysa
SJaPJO JO BdIAJaS Ue saNss! J0}1PaJ9 Bulpsedai sjiewa pue saduaiajuod snoJaLUNN SJOUPAID YIM Oeyg] OO'SSPS vt 00°ZE9S W auuezoy ‘eUNID10Z0Z/T/Z

 

suolesiunwiwo7
2g SBuljaayy

 

 

 

 

 

 

 

 
 

Case:20-01947-jwb Doc #:446-3 Filed: 03/05/2021 Page 26 of 26

 

 

 

 

EXPENSE SUMMARY
DATE DESCRIPTION AMOUNT
July 9, 2020 Motion Fee $181.00
July 2020 Federal Express 676.74
Charges
TOTAL $257.74

 

 

 

 
